Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 1 of 77 PagelD #: 232

EXHIBIT 1.B

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 2 of 77 PagelD #: 233

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 3 of 77 PagelD #: 234

 

 

 

LOAN NUMBER LOAN NAME ACCT. NUMBER NOTE DATE INITIALS
a: 3-37 GREENBRIER HOTEL Hiss’ 05/22/17
CORPORATION
NOTE AMOUNT INDEX (w/Margin) RATE MATURITY DATE LOAN PURPOSE
$8,000,000,00 Not Applicable 5.500% Payable on Demand Commercial
Creditor Use Only

 

PROMISSORY NOTE

(Commercial - Draw)

 

CONFESSION OF JUDGMENT. I appoint and authorize John Gregory, James Haskins, Scott Wall and/or
Vames McGarry of Young, Haskins, Mann, Gregory, Wall And McGarry, Starling Avenue, Martinsville, VA
24112, attorneys in fact, to appear in the office of the Clerk of the Circuit Court of the City of
Martinsville, 55 West Church Street, Martinsville, Virginia, to confess judgment against me, in
favor of Lender, if I default on this agreement. The confession of judgment may be without process
and for any amount of PRINCIPAL and INTEREST plus all other amounts due on this Note plus
collection costs and reasonable attorneys’ fees. This is in addition to other remedies. A
substitute attorney-in-fact may be appointed by Lender.

For the purposes of this notice, "you" means the Borrower.
IMPORTANT NOTICE:
THIS INSTRUMENT CONTAINS A CONFESSION oF JUDGMENT PROVISION WHICH

CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS
THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

DATE AND PARTIES. The date of this Promissory Note (Note) is May 22 2017. The parties
and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112-1920
Telephone: (276) 632-2901

BORROWER:
GREENBRIER HOTEL CORPORATION
a West Virginia Corporation
300 WEST MAIN STREET
WHITE SULPHUR SPRINGS, WV 24986-2414

PLAYERS CLUB, LLC

a Delaware Limited Liability Company
300 West Main Street

White Sulphur Springs, WV 24986

JUSTICE FAMILY GROUP, LLC

a Delaware Limited Liability Company
300 West Main Street

White Sulphur Springs, WV 24986

GREENBRIER GOLF AND TENNIS CLUB CORPORATION
a West Virginia Corporation

300 West Main Street

White Sulphur Springs, WV 24986

GREENBRIER MEDICAL INSTITUTE, LLC

a West Virginia Limited Liability Company
300 West Main Street

White Sulphur Springs, WV 24986

THE GREENBRIER SPORTING CLUB DEVELOPMENT COMPANY, INC.
a Delaware Corporation

300 West Main Street

White Sulphur Springs, WV 24986

 

aad
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 4 of 77 PagelD #: 235

THE GREENBRIER SPORTING CLUB, INC.
a West Virginia Corporation

300 West Main Street

White Sulphur Springs, WV 24986

OAKHURST CLUB, LLC

a West Virginia Corporation

300 West Main Street

White Sulphur Springs, WV 24986

1. DEFINITIONS. As used in this Note, the terms have the following meanings:

A. Pronouns. The pronouns "I," "me," and "my" refer to each Borrower signing this
Note, individually and tcgether with their heirs, successors and assigns, and each
others person or legal entity (including guarantors, endorsers, and sureties) who agrees
to pay this Note. "You" and "Your" refer to the Lender, any participants or
syndicators, successors and assigns, or any person or company that acquires an interest
in the Loan.

B. Note. Note refers to this document, and any extensions, renewals, modifications and
substitutions of this Note.

Cc. Lean. Loan refers to this txransaction generally, including obligatiors and duties
arising from the terms of ali documents prepared or submitted for this transaction such
as applications, security agreements, disclosures or notes, and this Note.

D. Loan Documents. Loan Documents refer to all the documents ecxecuted as a part of or
in connection with the Loan.

E. Property. Property is any property of the Borrower, real, personal or intangible,
that secures my performance of the obligations of this Loan.

F. Percent. Rates and rate change limitations are expressed as annualized percentages.

G. Dollar Amounts. All dollar amounts will be payable in lawful money of the United
States of America.

2. PROMISE TO PAY. For value received, I promise to pay you or your order, at your
address, or at such cther location as you may designate, amounts advanced from time to
time under the terms of this Note up to the maximum total principal balance of
$8,000,000.00 (Principal), plus interest from the date of disbursement, on the unpaid
outstanding Principal balance until this Note is paid in full and you have no further
obligations to make advances to me under the Loan.

3. ADVANCES. Advances under this Note are made according to the following terms and
conditions.
A. Renewal of Prior Note. This Note renews and extends that certain Promissory Note

and Security Agreement dated November 2, 2016 made by Greenbrier Hotel Corporation,
Players Club, LLC and Justice Family Group, LLC payable to the order of Lender in the
original principal amount of $3,000,000.

B. Requests for Advances. My requests are a warranty that I am in compliance with all
the Loan Documents. When required by you for a particular method of advance, my
requests for an advance must specify the requested amount and the date and be
accompanied with any agreements, documents, and instruments that you require for the

Loan. Any payment by you of any check, share draft or other charge may, at your
option, constitute an advance on the Loan to me. All advances will be made in United
States dollars. I will indemnify you and hold you harmless for your reliance on any
request for advances that you reasonably believe to be genuine. To the extent

permitted by law, I will indemnify you and hold you harmless when the person making any
request represents that I authorized this person to request an advance even when this
person is unauthorized or this person's signature is not genuine.

I or anyone I authorize to act on my behalf may request advances by the following

methods.
C. Advance Limitations. In addition to any other Loan conditions, requests for, and
access to, advances are subject to the following limitations.
(1) Discretionary Advances. You will make all Loan advances at your sole
discretion.
(2) Advance Amount. Subject to the terms and conditions contained in this Note,

advances will be made in exactly the amount I request.
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 5 of 77 PagelD #: 236

(3) Disbursement of Advances. On my fulfillment of this Note's terms and
conditions, you will disburse the advance in any manner as you and I agree.

(4) Credit Limit. JI understand that you will not ordinarily grant a request for an
advance that would cause the unpaid principal of my Loan to be greater than the
Principal limit. You may, at your option, grant such a request without obligating
yourselves to do so in the future. I will pay any overadvances in addition to my
regularly scheduled payments. I will repay any overadvance by repaying you in full
within five (5) days after the overadvance occurs.

(5) Records. Your records will be conclusive evidence as to the amount of
advances, the Loan's unpaid principal balances and the accrued interest.

4. INTEREST. Interest wiil accrue on the unpaid Principal balance of this Note at the
rate of 5.500 percent (Interest Rate) per annum.
A. Post-Maturity Interest. After maturity or acceleration, interest will accrue on the
unpaid Principal balance of this Note at the Interest Rate in effect from time to time,
until paid in full.

B. Maximum Interest Amount. Any amount assessed or collected as interest under the
terms of this Note will be limited to the maximum lawful amount of interest allowed by
applicable law. Amounts collected in excess of the maximum lawful amount will be

applied first to the unpaid Principal balance. Any remainder will be refunded to me.

C. Statutory Authority. The amount assessed or collected on this Note is authorized by
the Virginia usury laws under Va. Code §§ 6.2 et. seq.

D. Accrual. Interest accrues using an Actual/360 days counting method.

5. PAYMENT. I agree to pay this Note ON DEMAND, and, prior to demand, to pay interest
that has accrued on this Note monthly cn the first day of each month commencing on June 1,
2017 and continuing uncil your demand. Upon your demand the entire unpaid balance of
Principal and accrued interest, along with any earned, and unpaid fees or charges, and the
amount of any advances made on my behalf, will be due and owing.

Payments will be rounded up to the nearest $.01. With the final payment I also agree to
pay any additional fees or charges owing and the amount of any advances you have made to
others on my behalf. Payments scheduled to be paid on the 29th, 30th or 3lst day of a
month that contains no such day will, instead, be made on the last day of such month.

Each payment I make on this Note will be applied first to interest that is due, then to
escrow that is due, then to late charges that are due, then to any charges that I owe
other than principal and interest, and finally to principal that is due. Tf you and I
agree to a different application of payments, we will describe our agreement on this Note.
You may change how payments are applied in your sole discretion without notice to me. The
actual amount of my final payment will depend on my payment record.

6, PREPAYMENT. Io may prepay this Loan in full or in part at any time. Any partial
prepayment will not excuse any later scheduled payments until I vay in full.

7. LOAN PURPOSE. The purpose of this Loan is working capital.

8. SECURITY. The Loan is secured by the following, previously executed, security
instruments or agreements:

Deeds of Trust: A first priority deed of trust on real property owned by Borrower and
described in those Deeds of Trust made by (i) Greenbrier Hotel Corporation dated on or
about the date hereof, (ii) Greenbrier Medical Institute, LLC dated March 20, 2014, as
modified by Modification of Deed of Trust and Assignment of Leases and Rents dated August
4, 2014 and Credit Line Deed of Trust dated April 8, 2016, (iii) Oakhurst Club, LLC dated
on or about the date hereof, (iv) Greenbrier Golf and Tennis Club Corporation dated May
24, 2016, and (v) The Greenbrier Sporting Club Development Company, Inc. dated Acril 8,
2016, as modified on or about the date hereof; and

Security Agreement: A first priority security interest in all assets owned or hereafter
acquired by Borrower and all replacements, substitutions and proceeds thereof.

9. GUARANTY. A Guaranty, dated on the date hereof, from JAMES C JUSTICE, II {Guarantor}
to you, guaranties the payment and performance of my debts as described in the Guaranty.

A Guaranty, dated on the date hereof, from CATHY L. JUSTICE (Guarantor) to you, guaranties
the payment and performance of my debts as described in the Guaranty.
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 6 of 77 PagelD #: 237

10. DEFAULT. I understand that you may demand payment anytime at your discretion. For
example, you may demand payment in full if any of the following events (known separately
and collectively as an Event of Default) occur:

A. Payments. I fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a
receiver by or on behalf of, application of any debtor relief law, the assignment for
the benefit of creditors by or on behalf of, the voluntary or involuntary termination
of existence by, or the commencement of any proceeding under any present or future
federal or state insolvency, bankruptcy, reorganization, composition or debtor relief
law by or against me or any co-signer, endorser, surety or guarantor of this Note or
any other obligations I have with you.

Cc, Business Termination. I merge, dissolve, reorganize, end my business or existence,
or a partner or majority owner dies or is declared legally incompetent.

D. New Organizations. Without your written consent, I organize, merge into, or
consolidate with an entity; acquire all or substantially all of the assets of another;
materially change the legal structure, management, ownership or financial condition; or
effec= or enter into a domestication, conversion cr interest exchange.

E. FPailure to Perform. IT fail te perform any condition or to keep any promise or
covenant of this Note.

F. Other Documents. A default occurs under the terms of any other Loan Document.

G. Other Agreements. I am in default on any other debt or agreement I have with you.

H. Misrepresentation. I make any verbal or written statement or provide any financial
information that is untrue, inaccurate, or conceals a material fact at the time it is
made or provided.

I. Judgment. I fail to satisfy or appeal any judgment against me.

3. Forfeiture. The Property is used in a manner or for a purpose that threatens
confiscation by a legal authority.

K. Name Change. I change my name or assume an additional name without notifying you
before making such a change.

L. Property Transfer. I transfer all or a substantial part of my money or property.

M. Material Change. Without first notifying you, there is a material change in my

business, including ownership, management, and financial conditions.

11. DUE ON SALE OR ENCUMBRANCE . You may, at your option, declare the entire balance of
this Note to be due and payable upon the creation of, or contract for the creation of, any
lien, encumbrance, transfer or sale of all or any part of the Property. This right is
subject to the restrictions imposed by federal law, as applicable.

12. WAIVERS AND CONSENT. To the extent not prohibited by law, I waive protest,
presentment for payment, demand, notice of acceleration, notice of intent to accelerate
and notice of dishonor.
A. Additional Waivers By Borrower. In addition, I, and any party to this Note and
Loan, to the extent permitted by law, consent to certain actions you may take, and
generally waive defenses that may be available based on these actions or based on the
status of a party to this Note.
(1) You may renew or extend payments on this Note, regardless of the number of such
renewals or extensions.
{2) You may release any Borrower, endorser, guarantor, surety, accommodation maker
or any other co-signer.
(3) You may release, substitute or impair any Property securing this Note.

{4) You, or any institution participating in this Note, may invoke your right of

set-off.
(5) You may enter into any sales, repurchases or participations of this Note to any
person in any amounts and I waive notice of such sales, repurchases or

participations.
(6) I agree that any of us signing this Note as a Borrower is authorized to modify
the terms of this Note or any instrument securing, guarantying or relating to this

Note.
(7) I agree that you may inform any party who guarantees this Loan of any Loan
accommodations, renewals, extensions, modifications, substitutions or future

advances.
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 7 of 77 PagelD #: 238

B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in,
the exercise of any of your rights, remedies, privileges or right to insist upon my
strict performance of any provisions contained in this Note, or any other Loan
Document, shall not be construed as a waiver by you, unless any such waiver is in
writing and is signed by you.

13. REMEDIES. After I default, you may at your option do any one or more of the
following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this
Note immediately due.
B. Sources. You may use any and all remedies you have under state or federal law or in
any Loan Document.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or
refunds that may be available on my default.
D. Payments Made On My Behalf. Amounts advanced on my behalf will be immediately due
and may be added to the balance owing under the terms of this Note, and accrue interest
at the highest post-maturity interest rate.
E. Termination. You may terminate my rights to obtain advances or other extensions of
credit by any of the methods provided in this Note.

F, Set-Off. You may use the right of set-off. This means you may set-off any amount
due and payable under the terms of this Note against any right I have to receive money
from you.

My right to receive money from you includes ary deposit or share account balance 1 have
with you; any money owed to me on an item presented to you or in your possession for
collection or exchange; and any repurchase agreement or other non-deposit obligation.
"Any amount due and payable under the terms of this Note" means the total amount to
which you are entitled to demand payment under the terms of this Note at the time you
set-off.

Subject to any other written contract, if my right to receive money from you is also
cwned by someone whe has not agreed to pay this Note, your right of set-off will apply
to my interest in the obligation and to any other amounts I could withdraw on my sole
request or endorsement.

Your right of set-off does not apply to an account or other obligation where my rights
arise only in a representative capacity. Iz also does not apply to any Individual

 

Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs because
you set-off against any of my accounts. I agree to hold you harmless from any such
claims arising as a result of your exercise of your right of set~off.

G. Waiver. Except as otherwise required by law, by choosing any one or more of these
remedies you do not give up your right to use any other remedy. You do not waive a

default if you choose not to use a remedy. By electing not to use any remedy, you do
not waive your right to later consider the event a default and to use any remedies if
the default continues or occurs again.

14. COLLECTION EXPENSES AND ATTORNEYS' FREES. On or after the occurrence of an Event of
Default, to the extent permitted by law, I agree to pay all expenses of collection,
enforcement or protection of your rights and remedies under this Note or any other Loan
Document. Expenses include (unless prohibited by law) reasonable attorneys' fees, court
costs, and other legal expenses. These expenses are due and payable immediately. If not
paid immediately, these expenses will bear interest from the date of payment until paid in
full at the highest interest rate in effect as provided for in the terms of this Note.
All fees and expenses will be secured by the Property I have granted to you, if any. In
addition, to the extent permitted by the United States Bankruptcy Code, I agree to pay the
reasonable attorneys! fees incurred by you to protect your xights and interests in
connection with any bankruptcy proceedings initiated by or against me.

15. COMMISSIONS. I understand and agree that you (or your affiliate) will earn
commissions or fees on any insurance products, and may earn such fees on other services
that I buy through you or your affiliate.

16. WARRANTIES AND REPRESENTATIONS. Io make to you the following warranties and
representations which will continue as long as this Note is in effect:

A. Power. Iam duly organized, and validly existing and in good standing in ali
jurisdictions in which I operate. I have the power and authority to enter into this
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 8 of 77 PagelD #: 239

transaction and to carry on my business or activity as it is now being conducted and,
as applicable, am qualified to do so in each jurisdiction in which I operate.

B. Authority. The execution, delivery and performance of this Note and the obligation
evidenced by this Note are within my powers, have been duly authorized, have received
all necessary governmental approval, will not violate any provision of law, or order of
court or governmental agency, and will not violate any agreement to which IT am a party
or to which I am or any of my Property is subject.

C. Name and Place of Business. Other than previously disclosed in writing to you I
have not changed my name or principal place of business within the last 10 years and
have not used any other trade or fictitious name. Without your prior written consent,
IT do not and will not use any other name and will preserve my existing name, trade
names and franchises.

17. APPLICABLE LAW. This Note is governed by the laws of Virginia, the United States of
America, and to the extent required, by the laws of the jurisdiction where the Property is
located, except to the extent such state laws are preempted by federal law. In the event
of a dispute, the exclusive forum, venue and place of jurisdiction will be in Virginia,
unless otherwise required by law.

18. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan is

independent of the obligation of any cther person who has also agreed to pay it. You may
sue me alone, or anyone else who is obligated on the Loan, or any number of us together,
to collect the Loan. Extending the Loan or new obligations under the Loan, will not

affect my duty under the Loan and I will still be obligated to pay the Loan. This Note
shall inure to the benefit of and be enforceable by you and your successors and assigns
anc shall be binding upon and enforceable against me and my personal revresentatives,
successors, heirs and assigns.

19. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or modified by
oral agreement. No amendment or modification of this Note is effective unless made in
writing and executed by you and me. This Note and the other Loan Documents are the
complete and final expression of the agreement. If any provision of this Note is
unenforceable, then the unenforceable provision will be severed and the remaining
provisions will still be enforceable. No present or future agreement securing any other
debt I owe you will secure the payment of this Loan if, with respect to this loan, you
fail to fulfill any necessary requirements or fail to conform to any limitations of the
Truth in Lending Act (Regulation Z) or the Real Estate Settlement Procedures Act
(Regulation X; that are required for loans secured by the Property or if, as a result,
this Loan would become subject tc Section 670 of the John Warner National Defense
Authorization Act for Fiscal Year 2007.

20. XINTERPRETATION. Whenever used, the singular includes the plural and the plural
includes the singular. The section headings are for convenience only and are not to be
used to interpret or define the terms of this Note.

21. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law,
any notice will be given by delivering it or mailing it by first class mail to the
appropriate party's address listed in the DATE AND PARTIES section, or to any other
address designated in writing. Notice to one Borrower will be deemed to be notice to all
Borrowers. I will inform you in writing of any change in my name, address or other
application information. I will provide you any correct and complete financial statements
or other information you request. I agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and
preserve my obligations under this Loan and to confirm your lien status on any Property.
Time is of the essence.

22. CREDIT INFORMATION. I agree to supply you with whatever information you reasonably
request. You will make requests for this information without undue frequency, and will
give me reasonable time in which to supply the information.

23. ERRORS AND OMISSIONS. I agree, if requested by you, to fully cooperate in the
correction, if necessary, in the reasonable discretion of you of any and all loan closing
documents so that all documents accurately describe the loan between you and me. I agree
to assume all costs including by way of illustration and not limitation, actual expenses,
legal fees and marketing losses for failing to reasonably comply with your requests within
thirty (30) days.

24. WAIVER OF JURY TRIAL. All of the parties to this Note knowingly and intentionally,
irrevocably and unconditionally, waive any and all right to a trial by jury in any
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 9 of 77 PagelD #: 240

litigation arising out of or concerning this Note or any ether Loan Document or related
obligation. All of these parties acknowledge that this section has either been brought to
the attention of each party's legal counsel or that each party had the opportunity to do

so.

25. SIGNATURES. By signing under seal, I agree to the terms contained in this Note. I
alse acknowledge receipt of a copy of this Note.

BORROWER:
GREENBRIER HOTEL CORPORATION

   
  
  
 

- f (Seal)
J{ WLEAN 5 y President

 
 
   

a (Seal) -
President

  

{Seal}
President

GREENBRIER GOLF AND TENNIS CLUB CORPORATION

 

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 10 of 77 PagelD #: 241

GREENBRIER MEDICAL INSTITUTE, LLC

 

JILCLEAN L. JUSTICE, President

THE GREENBRIER SPORTING CLUB DEVELOPMENT COMPANY , INC.

   

     

Hae = /

wal f _ {Seal}
FELLEAN L. JUSTT¢

Fr, President

THE GREENBRIER SPORTING CLUB, INC.

 
    

a — . 7 =
Date <— 23¢ fF (Seal) a

OAKHURST CLUB, LLC

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

STATE OF Kt Ls tte. COUNTY (OR CITY; o Loenbiias. re

This instroment wa

s acknowledged before me this Le adk.oy cf '
_ £#OF by JILLEAN L. JUSTICE - President of GREENBRIER HOTEL COBPORATIAN a West
Virginia corporation,

on behalf of the corporation.

 

NOTARY PUBLIC OFFICIAL SEAL
My Commission Expires: Z 9 : CONNIE G VANCE
ha ed. LO, Od _ / State of West Virginia
NOTARY “Gi + <2 GEHCe Cer a=4/") My Comm Expires Feb 16, 2023
WME. L Se 159 Waynes Mountain Ra
White Suipher Springs WV 24986
STATE OF iu Sp Jirciia rte , COUNTY (OR CITY) 0} ;
_Gkeeyag itt! ss.
This instrument was acknowledged before me this _ gare day of Blac, fi
_. f_ by JILLEAN L. JUSTICE ~- President of PLAYERS CLUB, LLC, a Limited“Liability
Company,

on behalf of the Limited Liability Company.

O23
My be Expires: ag /b, A

 
  
 

     
     
     

NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
State of West Virginia
My Comm Expires Feb 16. 2023
159 Waynes Mountain Rd
Wh te Sulpher Springs WV 24986

NOTARY PUBLIC

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 11 of 77 PagelD #: 242

 
  
 
  

STATE OF, in Liagite COUNTY {OR CITY) OF
ss.

&

This instrument was acknowledged before me this Zgrek day of / Z oy
. O/ 7 by JILLEAN L. JUSTICE - President of JUSTICE FAMILY GROUP, (ES. Limited
Liability Company, on behalf of the Limited Liability Company.

My Commission Beapires:

Pa
STATE OF Miisd Lirg ner. , COUNTY (OR CITY;

ss.

; ; - ae # ak
This instrument was acsnowledged before me this a day of r
. A0/ 7 by JILLEAN L, JUSTICE - President of GREENBRIER GOLF AND TENILS4 CLUB

CORFORATION @ West Virginia corporation, on behalf of the corporation.

we tihtuay, 1, POR

My Comnission Bapige g ¢ 7
ARY PUBLIC

  
 

ROTARY PUBLIC OFFICIAL SEAL
ani CE Ge CONNIE G VANCE
State of Wast Vitginia
My Comm. Expires Feb 16, 2023
159 Waynes Mountain Rd
White Sulpher Springs WV 24986

  

NOTARY PUBLIC OFFICIAL SEAL
CONNIE GS VANCE
State of West Virginia
My Comm. Expires Feb 16, 2023
159 Waynes Mountain Rd
white Sulpher Springs WV 24985,

       
    
    

  

yf :
Y oF fiat Lig inte. , COUNTY (OR CITY) OF

SS.

This instrument was acknowledged before me this a 2g nek day of ‘at '
_@Ol7 vy TILLEAN L. JUSTICE ~ President of GREENBRIER MEDICAL INSTIICTE, LLC a
Limited Liability Company on behalf of the Limited Liability Company.

a» OR
My Commissioz ee a4 Ay 6, a AS
: Li

gl aM NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
State of West Virginia

    

My Comm Expires Feb 16, 2023

“ 159 Waynes Mountain Rd
STAT ht Li19 e7tfCt , COUNTY (OR CITY) OF White Sulpher Springs WV 24986
SS.

ARLACA

 

2 nel

This instrument was acknowledged before me this __. Gay of a
. 7. by JILLEAN L. JUSTICE ~ President of THE GREENBRIER SPORTING/CLUB
DEVELOPMENT COMPANY, INC. a Delaware corporation, on behalf of the corporation.

puaty 1, 208 2
OC

  
   
   

       
     
    

My Commissjen Expires:

NOTARY PUBLIC OF FICIAL SEAL
CONNIEG VANCE ;
State of West Virginia
My Comm. Expires Feb 16, 2023
189 Waynes Mountain Ro
White Suipher Springs WV 24986

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 12 of 77 PagelD #: 243

STATE OF VWhlas do Liiky MILLE COUNTY (OR CITY) OF
¢ 3 Maen bie4 ss

This instrument was roe Tae Med before me this 2B ack day of _ 7

BOL? _ vy Tamss Ter, Me-  TReguags__ 0f THE GREENBRIER Me at CLUB, INC.,

a West Virginia corporations i behalf of the corporation.

NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
State of West Virginia

My Comm. Expires Feb 16, 2023
159 Waynes Mountain Rd
Whe Sulpher Springs WV 24986

STATE OF - a eit cee COUNTY (OR CIty) oF
23.

This instrument was acknowledged before me this 4 day of Ax y
by Jillean L. Justice - Member of CAEHURST CLUB, LLC a West ie limited
liability company, on behalf of the limited liability company.

 

eee.
My Commission Expires? Hobos sere te, a Sc
if A tO et COO 6 , CONN
& Gore PUBLIC ~ State ot West Virginia

PZ") ruy comm. Expires Feb 16, 2023
159 Waynes Mountain Rd
White Suipher Springs WV 24986

 

31289514 F

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 13 of 77 PagelD #: 244

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 14 of 77 PagelD #: 245

CARTER BANK & TRUST

LOAN AGREEMENT

53-87
Carter Bank & Trust Loan Number

This Loan Agreement (the “Agreement”) is made this 22nd day of May, 2017 by and between Carter Bank & Trust, a Virginia
banking corporation (“Bank”), and:

Greenbrier Hotel Corporation, a West Virginia corporation, Justice Family Group, LLC, a Delaware limited I iability company, Players
Club, LLC, a Delaware limited liability company, Greenbrier Golf and Tennis Club Corporation, a West Virginia corporation,
Greenbrier Medical Institute, LLC, a West Virginia limited liability company, Oakhurst Club, LLC, a West Virginia limited liabifity
company, The Greenbrier Sporting Club, Inc., a West Virginia corporation, and The Greenbrier Sporting Club Development
Company, Inc. a Delaware corporation (individually and collectively, “Borrower”), each having its chief executive offices at 302 S.
Jefferson St., Roanoke, VA 24011.

James C. Justice, II and Cathy L. Justice (individually “Guarantor” and collectively the “Guarantors”.

The Borrower has applied to Bank for and Bank has agreed to make, subject to the terms of and upon the reliance of Borrower's
representations, warranties and agreements made in this Agreement, the following loan and/or line of credit (hereinafter sometimes
referred to. singularly or collectively, if more than one, as “Loan”):

Revolving Loan (“Loan”) in the principal amount not to exceed $8,000,000.00 for the purpose of renewing that certain $3,000,000
loan made by Bank to Greenbrier Hotel Corporation, Justice Family Group, LLC and The Players Club, LLC dated November 2, 2016
and to provide working capital to the Greenbrier Hotel for the Professional Golfers Association Tour Event expenses and other items,
which Loan shall be evidenced by the Borrower's Promissory Note dated of even date herewith (the “Note”) payable ON DEMAND
with accrued interest payable monthly and which shall bear interest at the rate set forth in such note, the terms of which are
incorporated herein by reference. When Bank makes demand on the Revolving Note, the entire unpaid principal balance then
outstanding plus accrued interest thereon shall be paid in full. The Loan shall be secured by a first and prior lien and security interest
on real property owned by Borrower described in those Deeds of Trust made by (i) Greenbrier Hotel Corporation dated on or about the
date hereof as described in Section 1 below (the “Amended and Restated Greenbrier Hotel Corporation Deed of Trust”), (ii)
Greenbrier Medical Institute, LLC dated March 20, 2014, as modified by Modification of Deed of Trust and Assignment of Leases
and Rents dated August 4, 2014 and Credit Line Deed of Trust dated April 8, 2016, (iii) Oakhurst Club, LLC dated on or about the
date hereof as described in Section | below (the “Amended and Restated Oakhurst Club Deed of Trust”), (iv) Greenbrier Golf and
Tennis Club Corporation dated May 24, 2016, and (v) The Greenbrier Sporting Club Development Company, Inc. dated April 8, 2016,
as modified as described in Section 1 below (as so modified, the “Greenbrier Sporting Club Development Company Deed of
Trust”)(collectively, the “Deeds of Trust”). Provided that the principal amount outstanding under the Loan does not exceed
$8,000,000, Borrower may borrow, repay and reborrowing the Loan until demand by Bank.

Section 1 Conditions Precedent

Bank shall not be obligated to make any disbursement of Joan proceeds until all of the following conditions have been satisfied by
proper evidence, execution, and/or delivery to Bank of the following documents and items in addition to this Agreement, all in form
and substance satisfactory to Bank and Bank’s counsel in their sole discretion:

USA Patriot Act Verification Information: Information or documentation, including but not limited to the legal name, address, tax

identification number, driver’s license, and date of birth (if the Borrower is an individual) of the Borrower sufficient for Bank to verify

the identity of the Borrower in accordance with the USA Patriot Act. Borrower shall notify Bank promptly of any change in such
information.

Note: The Note duly executed by the Borrower.

Deed of Trust: The Deeds of Trust in which Borrower or other owner thereof shall grant and hypothecate to Bank a first priority lien
on the specified real property, fixtures and improvements thereon (the “Mortgaged Property”), including without limitation (i) the
Amended and Restated Greenbrier Hotel Corporation Deed of Trust executed by Greenbrier Hotel Corporation in form and
substance acceptable to Bank in its sole opinion, together with such consents and subordinations as Bank shall require in its sole
opinion, (ii) the Amended and Restated Oakhurst Club Deed of Trust executed by Oakhurst Club, LLC in form and substance
acceptable to Bank in its sole opinion and (iii) a modification to the Greenbrier Sporting Club Development Company Deed of
Trust in form and substance acceptable to Bank in its sole opinion

Assignment of Leases and Rents: The Assignment of Leases and Rents in which the Borrower or other owner thereof shall assign to
Bank all existing and thereafter arising leases on the Mortgaged Property and the rents and profits therefrom.

Title Insurance: A Standard ALTA mortgage policy from a company or companies approved by Bank, providing coverage for the
aggregate principal amount of the Note(s) and insuring the appropriate lien priority of the Deeds of Trust and which shall not
contain any title exceptions or policy exclusions not approved by Bank and Bank’s counsel.

Flood Hazard Certification: Evidence satisfactory to Bank and Bank’s counsel as to whether the Mortgaged Property is located
within an area identified as having “special flood hazards” as such term is used in the Federal Flood Disaster Protection Act of
1973.

Security Agreements: Security Agreement in which Borrower and any other owner (a “Debtor”) of persona! property collateral shail
grant to Bank a first priority security interest in the personal property specified therein. (If Bank has or will have a security
interest in any collateral which is inferior to the security interest of another creditor, Borrower must fully disclose to Bank any
and all prior security interests, and Bank must specifically approve any such security interest which will continue during the term
of the Loan)

Control Agreement: A Control Agreement pertaining to Deposit Accounts, Letter-of-Credit Rights and/or Electronic Chattel Paper,
as required in connection with the Security Agreement.

UCC Financing Statements: Copies of UCC Financing Statements duly filed in Borrower’s or other owner’s state of incorporation,
organization or residence, and in all jurisdictions necessary, or in the opinion of Bank desirable, to perfect the security interests
granted in the Security Agreement(s), and certified copies of Information Requests identifying all previous financing statements
on record for Borrower or other debtor, as appropriate from all jurisdictions indicating that no security interest has previously
been granted in any of the collateral described in the Security Agreement(s), unless prior approval has been given by Bank.

Commitment Fee: A commitment fee (or balance thereof) of $N/A_ payable to Bank on the date of execution of the Loan Documents
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 15 of 77 PagelD #: 246

CARTER BANK & TRUST

LOAN AGREEMENT

Negative Pledge and Transfer Agreements. Negative Pledge and Transfer Agreements in form and substance acceptable to Bank in
its sole discretion executed by such entities as Bank shall require in its sole discretion (such entities, “Pledgors”).

Subordination Agreement. Subordination Agreement in form and substance acceptable to Bank in its sole discretion executed by
such persons or entities as Bank shall require in its sole discretion (such persons or entities, “Subordinators”).

Release and Reaffirmation Agreement. Reaffirmation Agreement in form and substance acceptable to Bank in its sole discretion
executed by the Subordinators.

Corporate Resolutions: A Certificate of Corporate Resolutions signed by the corporate secretary or certified officer containing
resolutions duly adopted by the Board of Directors of Borrower and by the boards of directors of such other corporate entities as
Bank shall require in its sole discretion authorizing the execution, delivery, and performance of the Loan Documents on or ina
form provided by or acceptable to Bank in its sole discretion.

Articles of Incorporation: A copy of the Articles of Incorporation and all other charter documents of Borrower and such other
corporate entities as Bank shall require in its sole discretion, all filed with and certified by the Secretary of State of the
State/commonwealth of Borrower's or such entity’s incorporation.

By-Laws: A copy of the By-Laws of Borrower and such other corporate entities as Bank shall require in its sole discretion, certified
by the Secretary of Borrower or such other entity as to their completeness and accuracy.

Certificate of Incumbency: A certificate of the Secretary of Borrower and such other corporate entities as Bank shall require in its
sole discretion, certifying the names and true signatures of the officers of Borrower and such other entities authorized to sign the
Loan Documents.

Certificate of Existence: A certification of the Secretary of State (or other government authority) of the state/commonwealth of
Borrower's and such other entities as Bank shall require in its sole discretion incorporation or organization as to the existence or
good standing of Borrower and such other entities as Bank shall require in its sole discretion and Borrower’s or such entity’s
charter documents on file.

Opinion of Counsel: An opinion of counsel for Borrower, Guarantors, Pledgors and Subordinators satisfactory to Bank and Bank’s
counsel.

Guaranty: Guaranty Agreement(s) duly executed by Guarantor(s).

Limited Liability Company Operating Agreement: A copy of Borrower’s and such other entities as Bank shall require in its sole
discretion Operating Agreement, certified by Borrower’s or such entity’s manager(s} and/or member(s). as applicable, as to its
completeness and accuracy.

Declaration of Limited Liability Company: A declaration or resolution from Borrower's and such other entities as Bank shall
require in its sole discretion authorizing the execution, delivery, and performance of the Loan Documents on a form provided by
or acceptable to Bank.

Limited Liability Company Articles of Organization: A copy of the Articles of Organization and all other organizational
documents of Borrower and such other entities as Bank shall require in its sole discretion, all filed with and certified by the
Secretary of State of the state/commonwealth of Borrower’s organization,

Additional Documents: Receipt by Bank of other approvals, opinions, or documents as Bank may reasonably request

Section 2 Representations and Warranties
Borrower represents and warrants to Bank that:

2.01. Financial Statements. The balance sheet of Borrower and its subsidiaries, if any, and the related Statements of Income
and Retained Earnings of Borrower and its subsidiaries, the accompanying footnotes together with the accountant’s opinion
thereon, and all other financial information previously furnished to Bank, accurately, completely and fairly reflect the financial
condition of Borrower and its subsidiaries as of the dates thereof, including all contingent liabilities of every type, and the
financial condition of Borrower and its subsidiaries as stated therein has not changed materially and adversely since the date
thereof.

2.02. Name, Capacity and Standing. Borrower’s exact legal name is correctly stated in the initial paragraph of the Agreement.
If Borrower and any of its subsidiaries, if any, is a corporation, general partnership, limited partnership, limited liability
partnership, or limited liability company, it is duly organized and validly existing under the laws of its respective state of
incorporation or organization; that it and/or its subsidiaries, if any, are duly qualified and in good standing in every other state in
which the nature of their business shall require such qualification, and are each duly authorized by their board of directors,
general partners or member/manager(s), respectively, to enter into and perform the obligations under the Loan Documents.

2.03. No Violation of Other Agreements. The execution and delivery of the Loan Documents, and the performance by
Borrower, Pledgors, Guarantors or Subordinators thereunder will not violate any provision, as applicable, of its articles of
incorporation, by-laws, articles of organization, operating agreement, agreement of partnership, limited partnership or limited
liability partnership, or, of any law, other agreement, indenture, note, or other instrument binding upon any Borrower, any
Pledgor, any Guarantor or any Subordinator. or give cause for the acceleration of any of the respective obligations of any
Borrower or any Guarantor.

2.04. Authority. The execution, delivery and performance of this Agreement, the Note and the other Loan Documents have
been duly authorized by all necessary and proper corporate or equivalent action. All authority from and approval by any federal,
state, or local governmental body, commission or agency necessary to the making, validity, or enforceability of this Agreement
and the other Loan Documents has been obtained.

2.05. Asset Ownership. Borrower, each Guarantor and cach Pledgor has good and marketable title to all of the properties and
assets reflected on the balance sheets and financial statements furnished to Bank, and all such properties and assets are free and
clear of mortgages, deeds of trust, pledges, liens, security interests, and all other encumbrances except as otherwise disclosed by
such financial statements or otherwise in writing.

2.06. Discharge of Liens and Taxes, Borrower and its subsidiaries, if any, and each Guarantor have filed, paid, and/or
discharged all taxes or other claims which may become a lien on any of their respective properties or assets, excepting to the
extent that such items are being appropriately contested in good faith and for which an adequate reserve (in an amount acceptable
to Bank) for the payment thereof is being maintained.

2.07. Regulations U and X. None of the Loan proceeds shall be used directly or indirectly for the purpose of purchasing or
carrying any margin stock in violation of the provisions of Regulation U and Regulation X of the Board of Govemors of the
Federal Reserve System.
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 16 of 77 PagelD #: 247

CARTER BANK & TRUST

LOAN AGREEMENT

2.08. ERISA. Each employee benefit plan, as defined by the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), maintained by Borrower or by any subsidiary of Borrower or any corporate Guarantor meets, as of the date hereof.
the minimum funding standards of Section 302 of ERISA, all applicable requirements of ERISA and of the Internal Revenue
Code of 1986, as amended, and no “Reportable Event” nor “Prohibited Transaction” (as defined by ERISA) has occurred with
respect to any such plan

2.09. Litigation. There is no claim, action, suit or proceeding pending, threatened or reasonably anticipated before any court,
commission, administrative agency, whether State or Federal, or arbitration which will materially adversely affect the financial
condition, operations, properties, or business of Borrower, its subsidiaries, if any, any Guarantor, or any Pledgor, or affect the
ability of Borrower, any Guarantor, any Pledgor or any Subordinator to perform its obligations under the Loan Documents.

2.10. Other Agreements. The representations and warranties made by Borrower, each Guarantor, each Pledgor and each
Subordinator to Bank in the other Loan Documents are true and correct in all respects on the date hereof

2.11. Binding and Enforceable. The Loan Documents, when executed, shall constitute valid and binding obligations of
Borrower, all Guarantors, all Pledgors and all Subordinators, respectively, and are enforceable in accordance with their terms,
except as may be limited by bankruptcy, insolvency, moratorium, or similar laws affecting creditors’ rights generally.

2.12. Commercial Purpese. The Loan is not a “consumer transaction”, as defined in the Virginia or West Virginia Uniform
Commercial Code, and none of the collateral was or will be purchased or beld primarily for personal. family or household
purposes.

2.13. Foreign Assets Control Regulations. Borrower, each Guarantor, each Pledgor and each Subordinator is not in violation of
(i) the Trading with the Enemy Act (50 U.S.C. App. Sec. 1 et seq), as amended, (ii) any of the foreign assets control regulations
issued by the Office of Foreign Assets Control of the United States Treasury Department (“OFAC”) and any executive order
related thereto, or (iii) the U.S. Patriot Act, and further that it (a) is not subject to sanctions administered by OFAC or the U.S.
Department of State and (b) has not engaged in any dealing or transactions with, or is otherwise associated with, any person
subject to such sanctions.

2.14. Survival of Representations and Warranties. Borrower agrees that in extending loan advances, Bank is relying on all
representations, warranties, and covenants made by Borrower, each Guarantor, each Pledgor and cach Subordinator in this
Agreement or in any certificate or other instrument delivered by Borrower, each Guarantor, each Pledgor and each Subordinator
to Bank under this Agreement or the other Loan Documents. Borrower further agrees that regardless of any investigation made
by Bank, afl such representations, warranties and covenants will survive the making of each advance under the Loan and delivery
to Bank of the Loan Documents, shal] be continuing in nature. shall be deemed made and reaffirmed by Borrower at the time each
advance is made, and shall remain in full force and effect until such time as Borrower’s indebtedness shail be paid in full, or until
this Agreement shall be terminated in the manner provided herein, whichever is the last to occur.

Section 3 Affirmative Covenants

Borrower covenants and agrees that from the date hereof and until payment in full of all indebtedness and performance of ail

obligations owed under the Loan Documents, Borrower shall:
3.01. Maintain Existence and Current Legal Form of Business. (a) Maintain its existence and good standing in the state of its
incorporation or organization, (b) maintain its current legal form of business indicated above, and, (c), as applicable, qualify and
remain qualified as a foreign corporation, general partnership, limited partnership, limited liability partnership or limited lability
company in each jurisdiction in which such qualification is required.
3.02. Maintain Records. Keep adequate records and books of account, in which complete entries will be made in accordance
with GAAP consistently applied, reflecting all financial transactions of Borrower. If Borrower now or hereafter maintains any
business records in the possession of a third party, at the request of Bank, Borrower shall notify such third party to permit Bank
free access to such records at all reasonable times and to provide Bank with copies of any records it may request, all at
Borrower's expense.
3.03. Maintain Properties. Maintain, keep, and preserve all of its properties (tangible and intangible) including the collateral
necessary or useful in the conduct of its business in good working order and condition, ordinary wear and tear excepted.
3.04. Conduct of Business. Continue to engage in an efficient, prudent, and economical manner in a business of the same
general type as now conducted.
3.05. Maintain Insurance. Maintain fire and other risk insurance. public liability insurance, and such other insurance as Bank
may require with respect to Borrower’s properties and operations, in form, amounts, and coverages and with insurance companies
acceptable to Bank Borrower, upon request of Bank, will deliver to Bank from time to time the policies or certificates of
insurance in form satisfactory to Bank, including stipulations that coverages will not be cancelled or diminished without at least
thirty (30) days prior written notice to Bank. Each insurance policy also shall include an endorsement (NY Jong form) providing
that coverage in favor of Bank will not be impaired in any way by any act, omission or default of Borrower or any other person.
In connection with all policies covering the Collateral, Borrower shall provide Bank with such Bank’s loss payable or other
endorsements as Bank may require, and shall furnish to Bank upon request, reports on each existing insurance policy showing
such information as Bank may reasonably request, including without limitation the following: (1) the name of the insurer; (2} the
risks insured; (3) the amount of the policy; (4) the properties and assets insured; (5) the current property values on the basis of
which insurance has been obtained, and the manner of determining those values; and (6) the expiration date of the policy. In
addition, upon request of Bank (however not more often than annually), Bank may require that an independent appraiser
satisfactory to Bank determine, as applicable, the actual cash value or replacement cost of any Collateral. The cost of such
appraisal shall be paid by Borrower. Should any or all of the Collateral become uninsured for any reason, Borrower shall have ten
(10) days after receipt of notice from Bank to obtain replacement insurance on the Collateral satisfactory to Bank and, should
Borrower fail to obtain such insurance, Bank may purchase insurance covering the Collateral, the cost of which shall be paid by
Borrower on demand.
3.06. Comply With Laws. Comply in all respects with all applicable laws, rules, regulations, ordinances and orders applicable
to each Borrower’s business, operations and properties including without limitation, the Americans with Disabilities Act, paying
before the delinquency thereof ali taxes, assessments, and governmental charges imposed upon it or upon its income, profits or
property, and all Environmental Laws.
3.07. Right of Inspection. Permit the officers and authorized agents of Bank, at any reasonable time or times in Bank’s sole
discretion to visit the properties of any Borrower, to discuss such matters with any officers, directors, managers, members or
partners, limited or general, of such Borrower, and with Borrower's independent accountant as Bank deems necessary and proper:
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 17 of 77 PagelD #: 248

CARTER BANK & TRUST

LOAN AGREEMENT

and to make copies of any Borrower’s books and records. Borrower agrees to pay all collateral audit fees and servicing fees
associated with each collateral or other audit by Bank and all servicing fees for the Loan.
3.08. Reporting Requirements. Furnish to Bank:
Monthly Financial Reports: Monthly within thirty (30) days of the end of each month end, the Borrower's internally
prepared balance sheet and income statement for the period ended, prepared in accordance with generally accepted
accounting principles, applied on a consistent basis, and certified as correct to the best knowledge and belief by the
Borrower's chief financial officer or other officer or person acceptable to the Bank.
Annual Reports: Annually, within two hundred forty (240) days of the end of each fiscal year, the Borrower's audited
consolidated balance sheet, income statement and statement of cash flows for the year ended, prepared in accordance with
generally accepted accounting principles, applied on a consistent basis
Accounts Receivable, Payable and Other Reports. Monthly within fifteen (15) days of the end of each month, copies of
each contract that creates or will create an account, and accounts receivable aging and payable reports, inventory valuation
reports, and such other and further reports as Bank shall require, each in a form satisfactory and with such frequency as
Bank shall require in its sole discretion.
Tax Returns: State and Federal tax returns for the Borrower when each such return is filed, and such additional
information and statements (including, without limitation, lists of assets and liabilities, aging of receivables and payables.
inventory schedules, budgets, forecasts, and other reports with respect to the Borrower’s financial condition and business
operations) as the Bank may request from time to time in its sole discretion.
Officer Compliance Certificate: An Officer's Compliance Certificate (“OCC”) with respect to Borrower’s compliance
with the Affirmative, Financial and Negative Covenants set forth in Sections 3, 5, and 6 of this Agreement The OCC will
be in form acceptable to Bank, properly executed by an authorized officer of Borrower, including calculations to support
all Financial Covenants, and set forth any corrective action taken or proposed to be taken with respect to any Default or
Event of Default under such covenants. The OCC is due within the same number of days required for the delivery of
Financial Statements for each fiscal quarter’s end and for the fiscal year end. The OCC furnished by Borrower for the fiscal
year end shall include a reconciliation of all adjustments, if any, by Borrower to the fourth quarter's certification,
Notice of Litigation: Promptly after the receipt by Borrower, by any Guarantor, by any Pledgor or by any Subordinator of
which Borrower has knowledge, notice of any complaint, action, suit or proceeding before any court or administrative
agency or body of any type which, if determined adversely, could have a material adverse effect on the financial condition,
properties, or operations of any Borrower, any Guarantor, any Pledgor or any Subordinator, as applicable.
Notice of Default: Promptly upon discovery or knowledge thereof, notice of the existence of any default or event of
default under this Agreement or any other Loan Documents
USA Patriot Act Verification Information: Information or documentation, including but not limited to the legal name,
address, tax identification number, driver’s license, and date of birth (if Borrower is an individual) of Borrower sufficient
for Bank to verify the identity of Borrower in accordance with the USA Patriot Act. Borrower shall notify Bank promptly
of any change in such information.
Other Information: Such other information as Bank may from time to time reasonably request.
3.09. Appraisal(s). If required by Bank, furnish at Borrowers expense an independent appraisal or update by an appraiser
satisfactory to Bank of the market value of any real or personal property collateral securing the Loan.
3.10. Affirmative Covenants from other Loan Documents. All affirmative covenants contained in any other Loan Documents
are hereby incorporated by reference herein.
3.11, Management. Maintain executive and management personne! with substantially the same qualifications and experience as
the current executive and management personnel and promptly provide written notice to Bank of any change in such executive or
management personnel.

Section 4 Guarantors’ Covenants

Each Guarantor covenants and agrees that from the date hereof and until payment in full of all indebtedness and performance of all
obligations owed under the Loan Documents, Guarantor shall:

4.01. Maintain Properties; Liquid Assets. Guarantors shall not, without the prior written consent of Bank, sell, transfer or

otherwise dispose of any of more than 30% of his/her personal Liquid Assets of any kind to any trust, entity, spouse, child,

sibling, or any unrelated third party. “Liquid Assets” shall mean all publicly traded securities and/or securities accounts, bonds

and mutual funds, any certificates of deposit, money market accounts, LS Treasuries and other federal agency instruments,

hedge funds, derivative accounts and other investment instruments which are not pledged to Bank as security for any obligation to

Bank.

4.02. Comply With Laws. Comply in all respects with all applicable laws, rules, regulations, and orders including, without

limitation the Americans with Disabilities Act, paying before the delinquency thereof all taxes, assessments, and governmental

charges imposed or assessed upon Guarantor or upon Guarantor’s income, profits and properties, and with all Environmental

Laws.

4.03. Reporting Requirements. Furnish to Bank:
Guarantor Financial Reports: Each of the Guarantors shall submit financial statements to the Bank on the Bank’s form
on an annual basis by January 31 of each year and shall submit copies of its State and Federal tax returns to the Bank when
each such return is filed, The Bank shall provide such form at least (30) days in advance of any required submission
Notice of Litigation: Promptly after the receipt by Guarantor, or by Borrower of which Guarantor has knowledge, notice
of any claim, action, suit, and proceeding before any court or governmental agency of any type which, if determined
adversely, could have a material adverse effect on the financial condition, properties, or operations of Guarantors or
Borrower, as appropriate.

4.04. Transfer of Ownership. Not, without the prior written consent of Bank: If Guarantor is a corporation, (a) issue, transfer

or sell any new class of stock, or (b) issue, transfer or sell, in the aggregate, from its treasury stock and/or currently authorized but

unissued shares of any class of partnership, limited partnership, limited liability partnership or limited liability company, issue.

transfer or sell any interest in Guarantor.

4.05. Tax Returns: As soon as available each year, furnish complete copies of all federal tax returns (including all Schedules

thereto) filed by Guarantor.

4.06. Other Information: Furnish such other information as Bank may from time to time reasonably request.
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 18 of 77 PagelD #: 249

CARTER BANK & TRUST

LOAN AGREEMENT

4.07. Representations and Warranties. Each Guarantor represents and warrants to Bank that: (i) if Guarantor is a corporation,
partnership, limited partnership, limited liability partnership, limited liability limited partnership, or limited liability company, it
is duly organized and validly existing under the laws of its respective state of incorporation or organization; that it and/or its
subsidiaries, if any, are duly qualified and in good standing in every other state in which the nature of their business shall require
such qualification, and are each duly authorized by their board of directors, general partners or member/manager(s), respectively,
to enter into and perform the obligations under its Guaranty Agreement, (ii) all financial statements and related information
furnished to Bank in connection with the Loan are true, correct and complete in all material respects, accurately represent the
financial condition of such Guarantor as of the date thereof, and no material adverse change in its financial condition has
occurred since the date thereof; (iii) it has full knowledge of the financial condition and business operations of Borrower, (iv)
there is no litigation pending or, to the knowledge of such Guarantor, threatened which if adversely decided would materially
impair its ability to honor and pay its obligations under its Guaranty Agreement; and (v) it is not in violation of (1) the Trading
with the Enemy Act (50 U.S.C. App. Sec. I et seq), as amended, (2) any of the foreign assets control regulations issued by OFAC
and any executive order related thereto, or (3) the U.S. Patriot Act, and further that it (a) is not subject to sanctions administered
by OFAC or the U.S. Department of State or (b) has not engaged in any dealing or transactions with, or is otherwise associated
with, any person subject to such sanctions.

Section 5 Financial Covenants: N/A
Section 6 Negative Covenants

Each Borrower covenants and agrees that from the date hereof and until payment in full of all indebtedness and performance of all
obligations under the Loan Documents, such Borrower shall not, without the prior written consent of Bank:

6.01. Liens. Create, incur, assume, or suffer to exist any lien or security interest upon or in Collateral, any of Borrower's other
properties, or the properties of any Pledgor securing payment of the Loan, whether now owned or hereafter acquired. except
Permitted Liens.
6.02. Debt. Incur, assume, or suffer to exist any debt, except:

(a) Debt to Bank;

(b) Debt outstanding on the date hereof and shown on the most recent financial statements submitted to Bank:

(c) Accounts payable to trade creditors incurred in the ordinary course of business;

(d) Debt secured by purchase money security interests only in the property or assets acquired: and

{e) Debt in excess of $1,000,000 in the aggregate in any fiscal year with prior written notice to Bank.
6.03, Capital Expenditures. Expenditures for fixed assets in any fiscal year shall not exceed in the aggregate the sum of
$5,000,000 without prior written notice to Bank.
6.04. Change of Legal Form of Business or Nature of Business; Purchase of Assets. Change Borrower’s name or the legal
form of Borrower's business as shown above, whether by merger, consolidation, conversion or otherwise; Borrower shall not
purchase all or substantially all of the assets or business of any Person, or enter into any partnership with a third party; Borrower
shall not engage in any business activities materially different from those in which Borrower is presently engaged: and Borrower
shall not cease operations, liquidate or dissolve.
6.05. Leases. Create, incur, assume, or suffer to exist any leases, except:

(a) Leases outstanding on the date hereof and showing on the most recent financial statement submitted to Bank;

(b) Operating Leases for machinery and equipment which do not in the aggregate require payments in excess of $ N/A in any

fiscal year of Borrower.

6.06. Dividends or Distributions; Acquisition of Capital Stock or Other Ownership Interests. Declare or pay any dividends
or distributions of any kind, or purchase or redeem, retire, or otherwise acquire any of Borrower’s capital stock or other
ownership interests, now or hereafter outstanding.
607. Salaries. Salaries and any other cash compensation to owners/officers/partners/managers shall be limited as follows: N/A
608. Guaranties. Assume, guarantee, endorse, or otherwise be or become directly or contingently liable for obligations of any
Person, except guaranties by endorsement of negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business.
6,09. Loans to Insiders and Affiliates. Make any loans to directors, officers, partners, members, shareholders, subsidiaries,
affiliates, any Guarantors or any Subordinators.
610 Disposition of Assets. Sell, lease, or otherwise dispose of any of its assets or properties except in the ordinary and usual
course of its business.
6.11. Transfer of Ownership. (a) issue, transfer or sell any new class of stock, (b) issue, transfer or sell, in the aggregate more
than 10% of the total number of shares from its treasury stock and/or currently authorized but unissued shares of any class of
stock, as of the date of this Agreement, or (c) permit any shareholder to transfer or sell more than 10% of its issued and
outstanding shares in Borrower as of the date of this Agreement.
6.12. Negative Covenants from Loan Documents. All negative covenants contained in any Loan Document are hereby
incorporated by reference herein.
6.13. Transactions with Affiliates. Directly or indirectly, sell, lease, transfer, or otherwise dispose of any of its property to, or
purchase any property from, or enter into any contract, agreement, understanding, loan, advance, guarantee or transaction
(including the rendering of services) with or for the benefit of, any Affiliate (each of the foregoing, an “Affiliate Transaction”),
unless (a) such Affiliate Transaction or series of Affiliate Transactions is (1) in the best interest of Borrower and (ii) on terms that
are no less favorable to Borrower than those what would have been obtained in a comparable arm’s-length transaction by
Borrower with a person that is not an Affiliate. For purposes of this section, “Affiliate” shall mean any Borrower, any relative of
any Borrower, of any Guarantor, or of an entity which is a parent, subsidiary or any person or entity controlled by, or under the
common control of, any Borrower, any Guarantor, Borrower’s parent or subsidiary, or Guarantor’s parent or subsidiary.

Section 7 Hazardous Substances and Compliance with Environmental Laws

7.01. Investigation. Borrower hereby certifies that it has exercised due diligence to ascertain whether its real property,
including without limitation the Mortgaged Property, is or has been affected by the presence of asbestos, oil, petroleum or other
hydrocarbons, urea formaldehyde, PCBs, hazardous or nuclear waste, toxic chemicals and substances, or other hazardous
materials, as defined in applicable Environmental Laws (collectively, “Hazardous Substances”). Borrower represents and
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 19 of 77 PagelD #: 250

CARTER BANK & TRUST

LOAN AGREEMENT

warrants that there are no Hazardous Substances contaminating its real property, nor have any such materials been released on or
stored on or improperly disposed of on its real property during its ownership, occupancy or operation thereof except in strict
compliance with Environmental Laws and any applicable permits. Borrower hereby agrees that, except in strict compliance with
applicable Environmental Laws, it shall not knowingly permit any release, storage or contamination of its properties as long as
any indebtedness or obligations to Bank under the Loan Documents remains unpaid or unfulfilled. In addition, Borrower does not
have or use any underground storage tanks on any of its real property, including the Mortgaged Property, which are not registered
with the appropriate Federal and/or State agencies and which are not properly equipped and maintained in accordance with all
Environmental Laws. If requested by Bank, Borrower shall provide Bank with all necessary and reasonable assistance required
for purposes of determining the existence of Hazardous Substances on the Mortgaged Property, including allowing Bank access to
the Mortgaged Property, to Borrower’s employees having knowledge of, and to its files and records within Borrower’s control
relating to the existence, storage, or release of Hazardous Substances on the Mortgaged Property.

7.02. Compliance. Borrower agrees to comply with all applicable Environmental Laws, including, without limitation, all those
relating to Hazardous Substances. Borrower further agrees to provide Bank, and all appropriate Federal and State authorities,
with immediate notice in writing of any release of Hazardous Substances on the Mortgaged Property and to pursue diligently to
completion all appropriate and/or required remedial action in the event of such release, In addition, Borrower shall within fifteen
(15) days after receipt thereof, a complete copy of any notice, summons, lien, citation, letter or other communication from any
governmental agency conceming any action or omission of Borrower in connection with any environmental activity or issue.
7.03. Remedial Action; Indemnity: Bank shail have the right, but not the obligation, to undertake all or any part of such
remedial action in the event of a release of Hazardous Substances on the Moriguged Property and to add any expenditures so
made to the principal indebtedness secured by the Deed(s) of Trust or other security instruments. Borrower agrees to indemnify
and hold Bank harmless from any and all loss or liability arising out of any violation of the representations, covenants, and
obligations contained in this Section 7, or resulting from the recording of the Deed(s) of Trust or other security instruments. In
addition, Bank shall have all rights and remedies provided in other Loan Documents with respect to Hazardous Substances and
violations of Environmental Laws.

  

Section 8 Events of Default
The following shall be “Events of Default” by Borrower or any Guarantor:

8.01. Should Borrower fail to make payment of any installment of principal or interest on the Note when due.

8.02. Should any representation or warranty made in the Loan Documents prove to be false or misleading in any material respect
when made.

8.03. Should any report, certificate, financial statement, or other document fumished prior to the execution of or pursuant to the
terms of this Agreement prove to be false, incomplete or misleading in any material respect when delivered or made.

8.04. Should Borrower or any Guarantor default in the payment or performance of any other loan, line of credit, indenture.
mortgage instrument, security agreement or other agreement with Bank or with another creditor or Person that may materially
affect any Borrower’s or any Guarantor’s property or ability to perform their respective obligations under this Agreement or the
other Loan Documents.

8.05. Should any Borrower, any Guarantor, any Pledgor or any Subordinator breach any covenant, condition, or agreement made
under any of the Loan Documents to which it is a party.

8.06. Should a custodian be appointed for or take possession of any or all of the assets of any Borrower or any Guarantor, should
any Borrower or any Guarantor either voluntarily or involuntarily become subject to any insolvency proceeding, including
becoming a debtor under the United States Bankruptcy Code, any proceeding to dissolve any Borrower or any Guarantor, any
proceeding to have a receiver appointed, or should any Borrower or any Guarantor make an assignment for the benefit of
creditors; or should there be an attachment, execution, or other judicial seizure of al! or any portion of any Borrower’s or any
Guarantor’s assets, including an action or proceeding to seize any Collateral or any funds on deposit with Bank, and such seizure
is not discharged within 30 days.

8.07. Should final judgment for the payment of money be rendered against Borrower or any Guarantor which is not covered by
insurance and shall remain undischarged for a period of 30 days unless such judgment or execution thereon is effectively stayed.
8.08. Upon the death of, or termination of existence of, or dissolution of, any Borrower, Pledgor or Guarantor.

8.09. Should Bank determine that any Borrower or any Guarantor has suffered a material adverse change in its financial
condition or its business operations.

8.10. Should any lien or security interest in the Collateral terminate, fail for any reason to have the priority agreed to by Bank on
the date granted, or become unenforccable, unperfected or invalid for any reason, should the Collateral fail to be insured as
required herein, or should the market value of the Mortgaged Property or other Collateral decline below the value anticipated or
required in connection with the Loan.

8.11. Should Borrower commit a default under any Hedge Agreement, as defined in Section 10.01.

8.12. Should Borrower assert for any reason that this Agreement or any provision hereof or any other Loan Document is invalid
or unenforceable, or should any Guarantor terminate its Guaranty or otherwise assert that that its Guaranty is invalid or
unenforceable.

8.13. Should any Borrower, Guarantor or any officer, director or owner of 20% or more of the outstanding ownership interests of
any Borrower or Guarantor, be indicted for a felony offense under state or federal law, including without limitation any violation
of any anti-money laundering, bribery, OFAC or bank fraud, or should any Borrower or Guarantor employ an executive officer or
manager, or elect a director, who has been convicted of any such felony offense, or should any Person become an owner of 20%
or more of the outstanding ownership interests of any Borrower or Guarantor who has been indicted or convicted of any such
felony offense.

Section 9 Remedies Upon Default

Upon the occurrence of any of the above Events of Default, and subject to any applicable notice and cure periods, ifany, Bank may at
any time thereafter, at its option, take any or all of the following actions, at the same or at different times:
9.01. Demand and declare the outstanding balance of the Note to be immediately due and payable, both as to principal and
interest, late fees, and all other amounts/expenditures without presentment, demand, protest, or further notice of any kind, all of
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 20 of 77 PagelD #: 251

CARTER BANK & TRUST

LOAN AGREEMENT

which are hereby expressly waived by Borrower and each Guarantor, and such balance shall accrue interest at the Default Rate as
provided herein until paid in full;

9.02. Require any Borrower or any Guarantor to pledge additional collateral to Bank from such Borrower's or Guarantor’s assets
and properties to secure the Loan, the acceptability and sufficiency of such collateral to be determined in Bank’s sole discretion;
9.03. Take immediate possession of and/or foreclose upon any or all Collateral which may be granted to Bank as security for the
indebtedness and obligations of any Borrower or any Guarantor under the Loan Documents;

9.04. Exercise any and all other rights and remedies available to Bank under the terms of the Loan Documents and applicable
law, including the Virginia Uniform Commercial Code;

9.05. Any obligation of Bank to advance funds to a Borrower or any other Person under the terms of under the Loan Documents
and all other obligations, if any, of Bank under the Loan Documents shall immediately cease and terminate unless and until Bank
shall reinstate such obligation in writing.

Section 10 Miscellaneous Provisions

10.01. Definitions.

“Collateral” shall mean all property and assets granted as collateral security for the Loan, whether real or personal property,
whether granted directly or indirectly, whether granted now or in the future, and whether granted in the form of a security interest,
mortgage, security deed, deed of trust, assignment, pledge, crop pledge, chattel mortgage, chattel trust, factor’s lien, equipment
trust, conditional sale, trust receipt, lien, charge, lien or title retention contract, lease or consignment intended as a security device,
or ay other security or lien interest whatsoever, whether created by Jaw, contract, or otherwise.

“Environmental Laws” shall mean all federal and state laws and regulations which affect or may affect the Mortgaged
Property, including without limitation the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C
Sections 9601 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. Sections 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. Sections [25] et seq.), the Clean Air Act (42 U.S C. Section 7401 et seq.), the Toxic Substances
Conirol Act (15 U.S.C. Section 2601 et seq.), and all applicable environmental laws and regulations of the State of West Virginia
and the Commonwealth of Virginia, as such laws or regulations have been amended or may be amended.

“Loan Documents” shall mean this Agreement including any Schedule attached hereto, the Note(s), the Deeds of Trust, the
Mortgage(s), the Security Deed(s), the Security Agreement(s), the Assignment(s) of Leases and Rents, the Negative Pledge
Agreements, the Subordination Agreement, the Release and Reaffirmation Agreement, all UCC Financing Statements, the
Guaranty Agreement(s), and all other documents, certificates, and instruments executed in connection therewith, and all renewals,
extensions, modifications, substitutions, and restatements thereof and therefore.

“Permitted Liens” shall mean (1) liens and security interest securing any indebtedness owed by any Borrower to Bank; (2)
liens for taxes, assessments, or similar charges either not yet due or being contested in good faith and for which appropriate
reserves are maintained; (3) liens of materialmen, mechanics, warehousemen. or carriers, or other like liens arising in the ordinary
course of business and securing obligations which are not yet delinquent; (4) purchase money liens or purchase money security
interests upon or in any property acquired or held by Borrower in the ordinary course of business to secure indebtedness
outstanding on the date of this Agreement or permitted to be incurred under Section 6.02; (5) liens and security interests which, as
of the date of this Agreement, have been disclosed to and approved by Bank in writing; and (6) those liens and security interests
which in the aggregate constitute an immaterial and insignificant monetary amount with respect to the net value of Borrower’s
assets.

“Person” shall mean an individual, partnership, corporation, trust, unincorporated organization, limited liability company,
limited liability partnership, association, joint venture, or a government agency or political subdivision thereof.

“GAAP” shall mean generally accepted accounting principles as established by the Financial Accounting Standards Board or
the American Institute of Certified Public Accountants, as amended and supplemented from time to time.
10.02.Non-impairment. If any one or more provisions contained in the Loan Documents shall be held invalid, illegal, or
unenforceable in any respect. the validity, legality, and enforceability of the remaining provisions contained therein shall not in
any way be affected or impaired thereby and shall otherwise remain in full force and effect.

10.03. Applicable Law, Jurisdiction and Venue. The Loan Documents shall be construed in accordance with and governed by
the laws of the Commonwealth of Virginia and shall bind each Borrower’s heirs, personal representatives, successors and assigns
and inure to the benefit of Bank’s successors and assigns. Any litigation arising out of any of the Loan Documents shall have as
its venue the Circuit Court of the City of Martinsville, Virginia or the United States District Court for the Western Division of
Virginia.

10.04. Waiver. Neither the failure nor any delay on the part of Bank in exercising any right, power or privilege granted in the
Loan Documents shal! operate as a waiver thereof, nor shall any single or partial exercise thereof preclude any other or further
exercise of any other right, power, or privilege which may be provided by law. A waiver by Bank of a provision of this
Agreement shall not prejudice or constitute a waiver of Bank’s right otherwise to demand strict compliance with that provision or
any other provision of this Agreement. No prior waiver by Bank, nor any course of dealing between Bank and Borrower, or
between Bank and any Guarantor, shall constitute a waiver of any of Bank’s rights or of any of Borrower’s or any Guarantor’s
obligations as to any future transaction. Whenever the consent of Bank is required under this Agreement, the granting of such
consent by Bank in any instance shail not constitute continuing consent to subsequent instances where such consent is required
and in all cases such consent may be granted or withheld in the sole discretion of Bank.

10.05. Modification. No modification, amendment, or waiver of any provision of any of the Loan Documents shall be effective
unless in writing and signed by Borrower and Bank.

10.06. Payment Amount Adjustment. In the event that any Loan referenced herein has a fixed payment with a variable
(floating) interest rate and, as a result of an increase in such interest rate, accruals of interest are not fully paid, Bank, in its sole
discretion, may at any time adjust Borrower’s fixed payment amount(s) to prevent the amount of interest accrued in a given
period exceeding the periodic payment amount or to cause the affected Loan to be repaid within the same period of time as
originally agreed upon.

10.07 Stamps and Other Fees. Borrower shail pay all federal or state stamp and recording taxes, or other fees or charges, if any
are payable or are determined to be payable by reason of the execution, delivery, or issuance of the Loan Documents or any
security granted to Bank; and Borrower and Guarantors agree to indemnify and hold harmless Bank against any and all Hability in
respect thereof. Borrower shall pay all fees incurred by Bank for the appraisal of the Mortgaged Property obtained at any time
after the date of this Agreement which Bank requires pursuant to federal or state regulations, in connection with any event of
default under the Loan Documents or restructure of the Loan, any material damage to or condemnation of the Mortgaged
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 21 of 77 PagelD #: 252

CARTER BANK & TRUST

LOAN AGREEMENT

Property, or in connection with any foreclosure or forbearance. Such appraisal fees shall be payable on demand, shall accrue
interest at the default rate set forth in the Note(s) following demand and shall be secured by the security documents executed by
Borrower or Pledgor.

10.08. Attorneys’ Fees. In the event Borrower, any Guarantor, any Pledgor or any Subordinator shall default in any of its
obligations hereunder or under any Loan Document and Bank finds it necessary to employ an attorney to assist in the enforcement
or collection of the indebtedness of Borrower to Bank, to enforce the terms and provisions of the Loan Documents, to modify the
Loan Documents, or in the event Bank voluntarily or otherwise should become a patty to any suit or legal proceeding (including a
proceeding conducted under the Bankruptcy Code), Borrower and Guarantors, jointly and severally, agree to pay all reasonable
attorneys’ fees incurred by Bank and all related costs of collection or enforcement that may be incurred by Bank. Borrower and
Guarantor shall be liable for such attorneys’ fees and costs whether or not any suit or proceeding is actually commenced.

10.09. Bank Making Required Payments. In the event Borrower shall fail to maintain insurance, pay taxes or assessments,
costs and expenses which Borrower is, under any of the terms hereof or of any Loan Documents, required to pay, or fail to keep
any of the properties and assets constituting collateral free from new security interests, liens, or encumbrances, except as
permitted herein, Bank may at its election make expenditures for any or all such purposes and the amounts expended together
with interest thereon at the Default Rate, shall become immediately due and payable to Bank, and shall have benefit of and be
secured by the collateral; provided, however, Bank shall be under no duty or obligation to make any such payments or
expenditures.

10.10, Right of Offset. Any indebtedness owing from Bank to Borrower may be set off and applied by Bank on any indebtedness
or liubility of Borrower to Bank at any time and from time to time after maturity, whether by acceleration or otherwise, and
without demand or notice to Borrower.

10.11. UCC Authorization. Borrower authorizes Bank to file such UCC Financing Statements describing the collateral in any
focation deemed necessary and appropriate by Bank.

10.12. Modification and Renewal Fees. Bank may, at its option, charge any fees for modification. renewal, extension, or
restatement of any terms of the Note(s) and the other Loan Documents not prohibited by applicable law.

10.13. Conflicting Provisions. If provisions of this Agreement shall conflict with any terms or provisions of any of the Note(s),
security document(s) or any schedule attached hereto, the provisions of such Note, security documents or any Schedule attached
hereto, as appropriate, shall take priority over any provisions in this Agreement.

10.14. Notices. Any notice permitted or required by the provisions of this Agreement shall be deemed to have been given when
delivered in writing to Bank at 1300 Kings Mountain Road, Martinsville, VA 24112, Attention: Phyllis Karavatakis, and to the
Borrower at its offices at 302 S. Jefferson St, Roanoke, VA 24011 when sent by certified mail and return receipt requested or by
recognized courier. Unless otherwise required by law, if there is more than one Borrower, any notice given by Bank to any
Borrower shall be deemed to be notice given to all Borrowers.

10.15. Consent to Jurisdiction. Borrower and Guarantors hereby irrevocably agree that any legal action or proceeding arising
out of or relating to this Agreement or any of the Loan Documents shall be instituted in the Circuit Court of the City of
Martinsville, Virginia. Borrower consents to the jurisdiction of such court and waives any objection relating to the basis for
personal or in rem jurisdiction or to venue which Borrower may now or hereafter have in any such legal action or procecdings
10.16. Counterparts. This Agreement may be executed by one or more parties on any number of separate counterparts and al! of
such counterparts taken together shall be deemed to constitute one and the same instrument.

10.17. Entire Agreement. The Loan Documents embody the entire agreement between Borrower and Bank with respect to the
Loan, and there are no oral or parole agreements existing between Bank and Borrower with respect to the Loan which are not
expressly set forth in the Loan Documents.

10.18. Indemnity. Borrower and Guarantors hereby jointly and severally agree to indemnify and hold Bank, its affiliates, their
successors and assigns and their respective directors, officers, employees and shareholders harmless from and against, any loss,
damage, lawsuit, proceeding, judgment, cost, penalty, expense (including all reasonable in-house and outside attorneys’ fees,
whether or not suit is brought, accountants’ fees and/or consultants’ fees) or liability whatsoever arising from or otherwise
relating to the closing, disbursement, administration or repayment of the Loan, including without limitation: (i) Borrower’s or
Guarantors’ failure to comply with the terms of this Agreement and the other Loan Documents (ii) the breach of any
Tepresentation or warranty made to Bank in this Agreement or in any other Loan Documents now or hereafter executed in
connection with the Loan: (iii) the violation of any covenant or agreement contained in this Agreement or any of the other Loan
Documents; provided, however, that the foregoing indemnification shall not be deemed to cover any such loss, damage, lawsuit,
proceeding, cost, expense or liability which is finally determined by a court of competent jurisdiction to result solely from Bank's
gross negligence or willful misconduct. This indemnity obligation shall survive the payment of the Loan and the termination of
this Agreement.

10.19. WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING
OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR OUT OF THE CONDUCT OF
THE RELATIONSHIP BETWEEN THE UNDERSIGNED AND BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. BORROWER AND GUARANTORS AGREE AND CONSENT THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT BANK MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER AND GUARANTORS TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK
TO MAKE THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER, THE UNDERSIGNED HEREBY
CERTIFY THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
JURY TRIAL PROVISION, NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. BORROWER AND GUARANTORS
ACKNOWLEDGE THAT THEY HAVE HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING
THIS PARAGRAPH, THAT THEY FULLY UNDERSTAND ITS TERMS, CONTENT AND EFFECT, AND THAT
THEY VOLUNTARILY AND KNOWINGLY AGREES TO THE TERMS OF THIS PARAGRAPH.

10.20. Required Information for New Lean. To help the government fight the funding of terrorism and money laundering
activities, federal law requires Bank to obtain, verify and record information that identifies each person or entity obtaining a loan
including Borrower's legal name, address, tax identification number, date of birth, driver's license, organizational documents or
other identifying documents. Failure to provide the required information will result in a violation of the U.S. Patriot Act and will
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 22 of 77 PagelD #: 253

CARTER BANK & TRUST

LOAN AGREEMENT

constitute a default under this instrument or agreement. In addition, no Borrower, any of its affiliates, or any of their respective
directors, officers, managers, partners, or any other authorized representatives is named as a “Specially Designated National and
Blocked Person”, on the list published by the U.S. Department of the Treasury Office of Foreign Assets Control (OFAC) at its
official website.

10.21. Correction of Errors; Further Assurances. Borrower will and will cause any Pledgor, any Subordinator and each
Guarantor fo cooperate with Bank to correct any errors in this Agreement, the Note or other Loan Documents and shal! execute
such documentation as is necessary to do so. In addition, Borrower, each Pledgor, each Subordinator and each Guarantor shall
cooperate fully with Bank and execute such further instruments, documenis and agreements, and shall do any and all such further
acts, as may be reasonably requested by Bank to betier evidence and reflect the transactions described herein and contemplated
hereby and to carry into effect the intent purposes of this Agreement, the Note and the other Loan Documents. including without
limitation the granting and/or perfecting of a security interest in the Collateral.

10.22. Consent to Loan Participation. Borrower and each Guarantor agrees and consents to Bank’s sale er transfer, whether
now or later, of one or more participation interests in the Loan to one or more purchasers, whether related or unrelated to Bank.
Bank may provide, without any limitation whatsoever, to any one or more purchasers, or potential purchasers, any information or
knowledge Bank may have about Borrower, any Guarantor, any Pledgor, any Subordinator or about any other matter relating to
the Loan, and Borrower and each Guarantor hereby waivers any rights to privacy Borrower or any Guarantor may have with
respect to such matters. Borrower and each Guarantor hereby waives any and all notices of sale of participation interests, as well
as all notices of any repurchase of such participation interests. Borrower and each Guarantor agrees that the purchasers of any
such participation interests will be considered as the absolute owners of such interests in the Loan and will have all the rights
granted under the participation agreement(s) governing the sale of such participation interests. Borrower and each Guarantor
waives all rights of offset or counterclaim, whether now existing or hereafter arising, against Bank or against any purchaser of
such a participation interest and unconditionally agrees that either Bank or such purchaser may enforce Borrower’s and each
Guarantor’s obligation under the Loan irrespective of the failure or insolvency of any holder of any interest in the Loan.
Borrower and each Guarantor agrees that the purchaser of any such participation interest may enforce its intetest irrespective of
any personal claims or defenses that Borrower or any Guarantor may have against Bank. Any purchaser of a participation interest
in the Loan may exercise a right of setoff against Borrower or any Guarantor to the same extent as Bank has such right.

10.23. Severability. If a court of competent jurisdiction finds any provision of this Agreement to be illegal, imvalid, or
unenforceable as to any circumstance, such finding shall not make the offending provision illegal, invalid, or unenforceable as to
any other circumstance. If feasible, the offending provision shall be considered modified so that it becomes legal, valid and
enforceable. If the offending provision cannot be so modified, it shall be considered deleted from this Agreement. Unless
otherwise required by law, the illegality, invalidity, or unenforceability of any provision of this Agreement shall not affect the
legality, validity or enforceability of any other provision of this Agreement.

10.24. Construction. Each party hereto hereby acknowledges that all parties hereto participated equally in the drafting and/or
negotiation of this Agreement and that, accordingly, no court when interpreting this Agreement shall construe it more stringently
against one party than the other.

10.25. Time of the Essence. Time is of the essence in the performance of this Agreement and the other Loan Documents.

IN WITNESS WHEREOF, the Bank, Borrower and Guarantors have caused this Agreement to be duly executed under seal all as of
the date first above written.

Borrower:

Greenbrier Hotel Corporation

Name of Corporation

_-MITNESS:

 
            

 

 
 
 

 

/ By: (SEAL)
ar ame: *
#22 €a/ Tho ky) Name:
Title: President
Justice Family Group, LLC
Name of Limited Liability Company
(SEAL)

   

(E: By: ©
Gahan A oLh girs) Name: Jilfedin L. Justice
Cn Name: x Title: President
4e@ A

Pisyers Club, LLC

Name of Limited Lighility Company

   

   

\TTNESS: By: (SEAL)

 

[EXECUTIONS CONTINUE ON FOLLOWING PAGE]
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 23 of 77 PagelID #: 254

CARTER BANK & TRUST

LOAN AGREEMENT

Greenbrier Golf and Tennis Club Corporation
~ Name of forporation

 

      
 

 

   

 

 

  
   

Les (nsbew/ Ole By: (SEAL)
- thors.) Name: Jillean L. Justice
ache! Namie: s e } Title: President
Greenbrier Medical Institute, LUC
Name of Limited Liability Company
By: (SEAL)
Name: Jillean L, Justice
Title: President
Oakhurst Club, LLC
Name of Limited Liability Company
(SEAL)

(Gactew ;

& f Li By: ¢

Pcie Pe Name: Jillian L. Justice
a Title: Member

 

  
 
 

=

: ae —_———___,, 4SEAL)

Name: illianl.dustice ~“<F" Stopes’ 7 Pp CLC

  

WITNESS:

Fenton

 

 

Title:
OO iS Ce
‘The Greenbrier Sporting Club Development Company, Inc.
By: (SEAL)
Name:

  

Title: President

WITNESS:

  
 

(SEAL)

(SEAL)

 

Name: Cathy L. Jus'

Bank:
CARTER BANK & TRUST
By.

Name.
Title:

 

 

 

31292285 F 10
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 24 of 77 PagelD #: 255

CARTER BANK & TRUST

LOAN AGREEMENT

Greenbrier Golf and Tennis Club Corporation
+ Name of Gorporation

a Ns f By: (SEAL)
Lakes! b Name: Jillean L. Justice
ryt Name: Title: President
£25

Greenbrier Medical Institute, LLC
Name of Limited Liability Company

 

   
 

    

‘NESS: By: (SEAL)

 

Name: Jillean L. Justice

UDARE Ex S e , / } Title; President

Oakhurst Club, LLC

Name of Limited Liability Company

 

   
 

By:

Name: Jilléan L. Justice
Title: Member

 

  

 

    

Nee ae tate~FPoecs 7 Pp
itle: eke ee a) sy Leo

The Greenbrier Sporting Club Development Company, Inc.

. Name of Cgrporation
ITNESS:
, . By: (SEAL)

CBs es LETH Ral ae steal sos Y

 

WITNESS:

CIP Re Les fae. AOR w/ Nant: Aames C. Justice,

PG stnsploybhear) MMI RNY MTEL sons
CCB 109 (feuT Mon I Name: Cathy 1. Justll . j __

Bank:

  
  

(SEAL)

CARTER BANK & TRUST _ }

{ =)? fig ley . / ‘
By \ tw HAA E@ ira el be
Nam: FO VILiIsS G1 Raravatakis

Te: President

 

31292285 F 10
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 25 of 77 PagelD #: 256

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 26 of 77 PagelD #: 257

SECURITY AGREEMENT

 

DATE AND PARTIES. The date of this Security Agreement (Agreement) is May 22, 2017. The
parties and their addresses are:

SECURED PARTY:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, Virginia 24112

DEBTOR:
GREENBRIER HOTEL CORPORATION
a West Virginia corporation
300 WEST MAIN STREET
WHITE SULPHUR SPRINGS, WV 24986

Definitions. For the purposes of this document, the following terms have the following
meanings.

"Lean" refers to this transaction generally, including obligations and duties arising from
the terms of all documents prepared or submitted for this transaction.

The pronouns "you" and "your" refer to the Secured Party. The pronouns "I," "me" and "my"
refer to each person or entity signing this Agreement as Debtor and agreeing to give the
Property described in this Agreement as security for the Secured Debts.

1. SECURED DEBTS. The term "Secured Debts" includes and this Agreement will secure each
of the following:

A. Specific Debts. The following debts and all extensions, renewals, refinancinus,
modifications and replacements. A promissory note or other agreement, dated November
28, 2014, from me to you, in the amount of $60,000,000.00.

B. All Debts. All present and future debts from me to you, even if this Agreement is
not specifically referenced, the future debts are also secured by other collateral, or
if the future debt is unrelated to or of a different type than this debt. If more than
one person signs this Agreement, each agrees that it will secure debts incurred either
individually or with others who may not sign this Agreement. Nothing in this Agreement
constitutes a commitment to make additional or future loans or advances. Any such
commitment must be in writing.

This Agreement will not secure any debt for which a non-possessory, non-purchase money
security interest is created in "household goods" in connection with a "consumer loan,"
as those terms are defined by federal law governing unfair and deceptive credit
practices. In addition, this Agreement will not secure any other debt if, with respect
to such other debt, you fail to fulfill any necessary requirements or fail to conform
to any limitations of the Truth in Lending Act (Regulation 2) or the Real Estate
Settlement Procedures Act (Regulation X) that are required for “oans secured by the
Property or if, as a result, the other debt would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.

C. Sums Advanced. Ail sums advanced and expenses incurred by you under the terms of
this Agreement.

Loan Documents refer to all the documents executed in connection with the Secured Debts.

2. SECURITY INTEREST. To secure the payment and performance of the Secured Debts, I grant
ycu a security interest in all of the Property described in this Agreement that I own or
have sufficient rights in which to transfer an interest, now or in the future, wherever
the Property is or will be located, and all proceeds and products from the Property
(including, but not limited to, all parts, accessories, repairs, replacements,
improvements, and accessions to the Property). Property is all the collateral given as
security for the Secured Debts and described in this Agreement, and includes all
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 27 of 77 PagelD #: 258

obligations that support the payment or performance of the Property. “Proceeds” includes
cash proceeds, non-cash proceeds and anything acquired upon the sale, lease, license,
exchange, or other disposition of the Property; any rights and claims arising from the
Property; and any collections and distributions on account of the Property.

This Agreement remains in effect until terminated in writing, even if the Secured Debts
are paid and you are no longer obligated to advance funds to me under any loan or credit
agreement.

3. PROPERTY DESCRIPTION.

All borrower's assets whether now owned or hereafter acquired, including but not limited
to the following:

All accounts and general intangibles;

All equipment, including but not limited to, machinery, vehicles, furniture, fixtures,
manufacturing equipment, farm machinery and equipment, shop equipment, office and
recordkeeping equipment, and parts and tools. All equipment described in a list or schedule
which I give to you will also be included in the property, but such a list is not necessary
for a valid security interest in my equipment;

All inventory held for ultimate sale or lease, or which has been or will be supplied
under contracts of service, or which are raw materials, work in process, or materials
used or consumed in debtor’s business; and

All goods now or in the future affixed to real property and are, or are to become,
fixtures on the property.

Any term used herein is as defined by the Uniform Commercial Code and further as
modified or amended by the laws of the jurisdiction which governs this transaction.

4. WARRANTIES AND REPRESENTATIONS. I make to you the following warranties and
representations which will continue as long as this Agreement is in effect:

A. Power. Io am duly organized, and validly existing and in good standing in all
jurisdictions in which I operate. I have the power and authority to enter into this

transaction and to carry on my business or activity as it is now being conducted and,
as applicable, am qualified to do sc in each jurisdiction in which I operate.

B. Authority. The execution, delivery and performance of this Agreement and th
obligation evidenced by this Agreement are within my powers, have been duly authorized,
have received all necessary governmental approval, will not violate any provision of
law, or order of court or governmental agency, and will not viclate any agreement to
which I am a party or to which I am or any of my property is subject.

C. Name and Location. My name indicated in the DATE AND PARTIES section is my exact
legal name. I am located at the address indicated in the DATE AND PARTIES section. TI
will provide verification of registration and location upon your request. I will
provide you with at least 30 days notice prior to any change in my name, address, or
state of organization or registration.

D. Business Name. Other than previously disclosed in writing to you I have not changed
my namé or principal place of business within the last 10 years and have not used any
other trade or fictitious name. Without your prior written consent, I do not and will
not use any other name and will preserve my existing name, trade names and franchises.
E. Ownership of Property. I represent that I own all of the Property. Your claim to
the Property is ahead of the claims of any other creditor, except as disclosed in
writing to you prior to any advance on the Secured Debts. I represent that I am the
original owner of the Property and, if I am not, that I have provided you with a list
of prior owners of the Property.

5. DUTIES TOWARD PROPERTY.

A. Protection of Secured Party's Interest. I will defend the Property against any
other claim. I agree to do whatever you require to protect your security interest and
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 28 of 77 PagelD #: 259

to keep your claim in the Property ahead of the claims of other creditors. I will not
do anything to harm your position.

I will keep books, records and accounts about the Property and my business in general.
I wili let you examine these and make copies at any reasonable time. I will prepare any
report or accounting you request which deals with the Property.

B. Use, Location, and Protection of the Property. I will keep the Property in my
possession and in good repair. I will use it only for commercial purposes. TI will not
change this specified use without your prior written consent. You have the right of
reasonable access to inspect the Property and I will immediately inform you of any loss
ox damage to the Property. I will not cause or permit waste to the Property.

I will keep the Property at my address listed in the DATE AND PARTIES section unless we
agree I may keep it at another location. If the Property is to be used in other
states, I will give you a list of those states. The location of the Property is given
to aid in the identification of the Property. It does not in any way limit the scope
of the security interest granted to you. I will notify you in writing and obtain your
priox written consent to any change in location of any of the Property. I will not use
the Property in violation of any law. I will notify you in writing prior to any change
in my address, name or, if an organization, any change in my identity or structure.

Until the Secured Debts are fully paid and this Agreement is terminated, I will not
grant a security interest in any of the Property without your prior written consent. tf
will pay all taxes and assessments levied or assessed against me or the Property and
provide timely proof of payment of these taxes and assessments upon request.

C. Selling, Leasing or Encumbering the Property. I will not sell, offer to sell
(except in the ordinary course of business), lease, or otherwise transfer or encumber
the Property without your prior written permission. Any disposition of the Property
contrary to this Agreement will violate your rights. Your permission to sell the
Property may be reasonably withheld without regard to the creditworthiness of any buyer
or transferee. T will not permit the Property to be the subject of any court order
affecting my rights to the Property in any action by anyone other than you. If the
Property includes chattel paper or instruments, either as original collateral or as
proceeds of the Property, I will note your security interest on the face of the chattel
paper or instruments.

6. COLLECTION RIGHTS OF THE SECURED PARTY. Account Debtor means the person who is
obligated on an account, chattel paper, or general intangible. JI authorize you to notify
my Account Debtors of your security interest and to deal with the Account Debtors’
obligations at your discretion. You may enforce the obligations of an Account Debtor,
exercising any of my rights with respect to the Account Debtors' obligations to make
payment or otherwise render performance to me, including the enforcement of any security
interest that secures such obligations. You may apply proceeds received from the Account
Debtors to the Secured Debts or you may release such proceeds to me.
I specifically and irrevocably authorize you to exercise any of the following powers at my
expense, without limitation, until the Secured Debts are paid in full:
A. demand payment and enforce collection from any Account Debtor or Obligor by suit or
otherwise.

B. enforce any security interest, lien or encumbrance given to secure the payment or
performance of any Account Debtor or any obligation constituting Property.

C. file proofs of claim or similar documents in the event of bankruptcy, insolvency or
death of any person obligated as an Account Debtor.

D. compromise, release, extend, or exchange any indebtedness of an Account Debtor.

E. take control of any proceeds of the Account Debtors' obligations and any returned or
repossessed goods,

F. endorse all payments by any Account Debtor which may come into your possession as
payable to me.

G. deal in all respects as the holder and owner of the Account Debtors’ obligations.
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 29 of 77 PagelD #: 260

7. AUTHORITY TO PERFORM. 1 authorize you to do anything you deem reasonably necessary to
protect the Property, and perfect and continue your security interest in the Property. If
I fail to perform any of my duties under this Agreement or any other Loan Document, you
are authorized, without notice to me, to perform the duties or cause them to be performed.

These authorizations include, but are not limited to, permission to:

A. pay and discharge taxes, liens, security interests or other encumbrances at any time
levied or placed on the Property.

B. pay any rents or other charges under any lease affecting the Property.
C. order and pay for the repair, maintenance and preservation of the Property.

D. file any financing statements on my behalf and pay for filing and recording fees
pertaining to the Property.

EB. place a note on any chattel paper indicating your interest in the Property.

F. take any action you feel necessary to realize on the Property, including performing
any part of a contract or endorsing it in my name.

G. handle any suits or other proceedings involving the Property in my name.
H. prepare, file, and sign my name to any necessary reports or accountings.
I. make an entry on my books and records showing the existence of this Agreement,

J. notify any Account Debtor or Obligor of your interest in the Property and tell the
Account Debtor or Obligor to make payments to you or someone else you name.

If you perform for me, you will use reasonable care. If you exercise the care and follow
the procedures that you generally apply to the collection of obligations owed to you, you
will be deemed to be using reasonable care. Reasonable care will not include: any steps
necessary to preserve rights against prior parties; the duty to send notices, perform
services or take any other action in connection with the management of the Property; or
the duty to protect, preserve or maintain any security interest given to others by me or
other parties. Your authorization to perform for me will not create an obligation to
perform and your failure to perform will not preclude you from exercising any other rights
under the law or this Loan Agreement. All cash and non-cash proceeds of the Property may
be applied by you only upon your actual receipt of cash proceeds against such of the
Secured Debts, matured or unmatured, as you determine in your sole discretion.

If you come into actual or constructive possession of the Property, you will preserve and
protect the Property. For purposes of this paragraph, you will be in actual possession of
the Property only when you have physical, immediate and exclusive control over the
Property and you have affirmatively accepted that control. You will be in constructive
possession of the Property only when you have both the power and the intent to exercise
control over the Property.

8. DEFAULT. I will be in default if any of the following events (known separately and
collectively as an Event of Default) occur:
A. Payments. I fail to make a payment in full when due.
B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a
receiver by or on behalf of, application of any debtor relief law, the assignment for
the benefit of creditors by or on behalf of, the voluntary or involuntary termination
of existence by, or the commencement of any proceeding under any present or future
federal or state insolvency, bankruptcy, reorganization, composition or debtor relief
law by or against me, Obligor, or any co-signer, endorser, surety or guarantor of this
Agreement or any other obligations Obligor has with you.
Cc. Business Termination. I merge, dissolve, reorganize, end my business or existence,
or a partner or majority owner dies or is declared legally incompetent.
D. Pailure to Perform. I fail to perform any condition or to keep any promise or
covenant of this Agreement.

E. Other Documents. A default occurs under the terms of any other Loan Document.
F. Other Agreements. I am in default on any other debt or agreement I have with you.
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 30 of 77 PagelD #: 261

G. Misrepresentation. I make any verbal or written statement or provide any financial
information that is untrue, inaccurate, or conceals a material fact at the time it is
made or provided.

H. Judgment. I fail to satisfy or appeal any judgment against me.

I. Forfeiture. The Property is used in a manner or for a purpose that threatens
confiscation by a legal authority.
J. Name Change. I change my name or assume an additional name without notifying you

before making such a change.
K. Property Transfer. I transfer all or a substantial part of my money or property.

L. Property Value. You determine in good faith that the value of the Property has
declined or is impaired.

M. Material Change. Without first notifying you, there is a material change in my
business, including ownership, management, and financial conditions.

N. Insecurity. You determine in good faith that a material adverse change has occurred
in my financial cordition from the conditions set forth in my most recent financial
Statement before the date of this Agreement or that the prospect for payment or
performance of the Secured Debts is impaired for any reason.

9. DUE ON SALE. You may, at your option, declare the entire balance of this Agreement to
be immediately due and payable upon the creation of, or contract for the creation of, any
transfer or sale of ail or any part of the Property. This right is subtect to the
restrictions imposed by federal law, as applicable.

10. REMEDIES. After I default, you may at your option do any one or more of the
following.
A. Acceleration. You may make all or any part of the amount owing by the terms of the
Secured Debts immediately due.
B. Sources. You may use any and ali remedies you have under state or federal law or ir
any Loan Document.
Cc. Insurance Benefits. You may make a claim for any and all insurance benefits or
refunds that may be available on my default.
D. Payments Made On My Behalf. Amcunts advanced on my behalf will be immediately due
and may be added to the Secured Debts.

E. Assembly of Property. You may require me to gather the Property and make it
available to you in a reasonable fashion.

F. Repossession. You may repossess the Property so long as the repossession does not
involve a breach of the peace. You may sell, lease or otherwise dispose of the Property
as provided by law. You may apply what you receive from the disposition of the
Property to your expenses, your reasonable attorneys' fees and legal expenses (where
not prohibited by law), and any debt I owe you. If what you receive from the
disposition of the Property does not satisfy the debt, I will be liable for the
deficiency (where permitted by law). In some cases, you may keep the Property to

satisfy the debt.

Where a notice is required, I agree that ten days prior written notice sent by first
class mail to my address listed in this Agreement will be reasonable notice to me under
the Virginia Uniform Commercial Code. If the Property is perishable or threatens to
decline speedily in value, you may, without notice to me, dispose of any or all of the
Property in a commercially reasonable manner at my expense following any commercially
reasonable preparation or processing (where permitted by law).

If any items not otherwise subject to this Agreement are contained in the Property when
you take possession, you may hold these items for me at my risk and you will not be
liable for taking possession of them (where permitted by law).

G. Use and Operation. You may enter upon my premises and take possession of all or any
part of my property for the purpose of preserving the Property or its value, so long as
you do not breach the peace. You may use and operate my property for the length of
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 31 of 77 PagelD #: 262

time you feel is necessary to protect your interest, all without payment or
compensation to me.

H. Waiver. By choosing any one or more of these remedies you do not give up your right
to use any other remedy. You do not waive a default if you choose not to use a remedy.
By electing not to use any remedy, you do not waive your right to later consider the
event a default and to use any remedies if the default continues or occurs again.

lil. WAIVER OF CLAIMS. I waive all claims for loss or damage caused by your acts or
omissions where you acted reasonably and in good faith.

12. PERFECTION OF SECURITY INTEREST AND COSTS. I authorize you to file a financing
statement and/or security agreement, as appropriate, covering all of my personal Property.
I will comply with, facilitate, and otherwise assist you in connection with obtaining
perfection or control over the Property for purposes of perfecting your security interest
under the Uniform Commercial Code. I agree to pay all taxes, fees and costs you pay or
incur in connection with preparing, filing or recording any financing statements or other
security interest filings on the Property. I agree to pay all actual costs of terminating
your security interest.

13. APPLICABLE LAW. This Agreement is governed by the laws of Virginia, the United States
of America, and to the extent required, by the laws of the jurisdiction where the Property
is located, except to the extent such state laws are preempted by federal law. In the
event cf a dispute, the exclusive forum, venue and place of jurisdiction will be in
Virginia, uniess otherwise required by law.

14. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. Each Debtor's obligations under this
Agreement are independent of the obligations of any other Debtor. You may sue each Debtor
individually or together with any other Debtor. You may release any part of the Property

and I will still be obligated under this Agreement for the remaining Property. Debtor
agrees that you and any party to this Agreement may extend, modify or make any change in
the terms of this Agreement or any evidence of debt without Debtor's consent. Such a

change will not release Debtor from the terms of this Agreement. If you assign any of the
Secured Debts, you may assign all or any part of this Agreement without notice to me or my
consent, and this Agreement will inure to the benefit of your assignee to the extent of
such assignment. You will continue to have the unimpaired right to enforce this Agreement
as to any of the Secured Debts that are not assigned. This Agreement shall inure to the
benefit of and be enforceable by you and your successors and assigns and any other person
to whom you may grant an interest in the Secured Debts and shall be binding upon and
enforceable against me and my personal representatives, successors, heirs and assigns.

15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Agreement may not be amended or
modified by oral agreement. No amendment or modification of this Agreement is effective
unless made in writing and executed by you and me. This Agreement and the other Loan

Decuments are the complete and final expression of the understanding between you and me.
If any provision of this Agreement is unenforceable, then the unenforceable provision will
be severed and the remaining provisions will still be enforceable.

16. INTERPRETATION. Whenever used, the singular includes the plural and the plural
includes the singular. The section headings are for convenience only and are not to be
used to interpret or define the terms of this Agreement.

17. NOTICE AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be
given by delivering it or mailing it by first class mail to the appropriate party's
address listed in the DATE AND PARTIES section, or to any other address designated in
writing. Notice to one Debtor will be deemed to be notice to all Debtors. I will inform
you in writing of any change in my name, address or other application information. I will
provide you any other, correct and complete information you request to effectively grant a
security interest on the Property. I agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and
preserve my obligations under this Agreement and to confirm your lien status on any
Property. Time is of the essence.
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 32 of 77 PagelD #: 263

18. WAIVER OF JURY TRIAL. All of the parties to this Agreement knowingly and
intentionally, irrevocably and uncenditionally, waive any and all right to a trial by jury
in any litigation arising out of or concerning this Agreement or any other Loan Document
or related obligation. All of these parties acknowledge that this section has either been
brought to the attention of each party's legal counsel or that each party had the
opportunity to do so.

SIGNATURES. By signing under seal, I agree to the terms contained in this Agreement. I
also acknowledge receipt of a copy of this Agreement.

DEBTOR:

GREENBRIER HOTEL CORPORATION

Date 4 J -KA -/7

 

 

ilean L. Justice, President

4 o
STATE OF kia Languit sc@ 3 CITY/COUNTY OF kb fede 3

I, a Notary Public of the above referenced State, certify that Jillean_ L. Jugtice executed this
document on behalf of Greenbrier Hotel Corporation before me this a day of May, 2017.

Bg
My Commie ion Expires: ~~ Ag

 
    

P =}

/ wf f 4 NOTARY PUBLIC OFFICIA, SEAL
_f Opp —— \f ¢ . CONNIE G VANCE

L BOTANY Gees 7 f State of West Virginia

. eat My Comm Expires Feb 16, 2023
159 Waynes Mountain Ra
White Suipner Springs WV 24986

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 33 of 77 PagelD #: 264

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 34 of 77 PagelD #: 265

SECURITY AGREEMENT

 

DATE AND PARTIES. The date of this Security Agreement (Agreement) is May 22, 2017. The
parties and their addresses are:

SECURED PARTY:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, Virginia 24112

DEBTOR:
GREENBRIER GOLF AND TENNIS CLUB CORPORATION
a West Virginia corporation
300 WEST MAIN STREET
WHITE SULPHUR SPRINGS, WV 24986

Definitions. For the purposes of this document, the following terms have the following
meanings.

"Loan" refers to this transaction generally, including obligations and duties arising from
the terms of ail documents prepared or submitted for this transaction.

The pronouns "you" and "your" refer to the Secured Party. The pronouns "I," "me" and "my"
refer to each person or entity signing this Agreement as Debtor and agreeing to give the
Property described in this Agreement as security for the Secured Debts.

1. SECURED DEBTS. The term "Secured Debts" includes and this Agreement will secure each
of the following:

A. Specific Debts. The following debts and all extensions, renewals, refinancings,
modifications and replacements. A promissory note or other agreement, No. 042-137-
2845-82, dated July 1, 2016, from me to you, in the amount of $25,580,000.00.

B. All Debts. All present and future debts from me to you, even if this Agreement is
not specifically referenced, the future debts are also secured by other collateral, or
if the future debt is unrelated to or of a different type than this debt. If more than
one person signs this Agreement, each agrees that it will secure debts incurred either
individually or with others who may not sign this Agreement. Nothing in this Agreement
constitutes a commitment to make additional or future loans or advances. Any such
commitment must be in writing.

This Agreement will not secure any debt for which a non-possessory, non-purchase money
security interest is created in "household goods" in connection with a "consumer loan,"
as those terms are defined by federal law governing unfair and deceptive credit
practices. In addition, this Agreement will not secure any other debt if, with respect
to such other debt, you fail to fulfill any necessary requirements or fail to conform
to any limitations of the Truth in Lending Act (Regulation %) or the Real Estate
Settlement Procedures Act (Regulation X) that are required for loans secured by the
Property or if, as a result, the other debt would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.

c. Sums Advanced. Ail sums advanced and expenses incurred by you under the terms of
this Agreement.

Loan Documents refer to all the documents executed in connection with the Secured Debts.

2. SECURITY INTEREST. To secure the payment and performance of the Secured Debts, I grant
you a security interest in all of the Property described in this Agreement that I own or
have sufficient rights in which to transfer an interest, now or in the future, wherever
the Property is or will be located, and all proceeds and products from the Property
(including, but not limited to, all parts, accessories, repairs, replacements,
improvements, and accessions to the Property) . Property is all the collateral given as
security for the Secured Debts and described in this Agreement, and includes all
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 35 of 77 PagelD #: 266

obligations that support the payment or performance of the Property. "Proceeds" includes
cash proceeds, non-cash proceeds and anything acquired upon the sale, lease, license,
exchange, or other disposition of the Property; any rights and claims arising from the
Property; and any collections and distributions on account of the Property.

This Agreement remains in effect until terminated in writing, even if the Secured Debts
are paid and you are no longer obligated to advance funds to me under any loan or credit
agreement.

3. PROPERTY DESCRIPTION.

All borrower’s assets whether now owned or hereafter acquired, including bat not limited
to the following:

All accounts and general intangibles;

All equipment, including but not limited to, machinery, vehicles, furniture, fixtures,
manufacturing equipment, farm machinery and equipment, shop equipment, office and
recordkeeping equipment, and parts and tools. All equipment described in a list or schedule
which I give to you will also be included in the property, but such a list is not necessary
for a valid security interest in my equipment;

All inventory held for ultimate sale or lease, or which has been or will be supplied
under contracts of service, or which are raw materials, work in process, or materials
used or consumed in debtor’s business; and

All gocds now or in the future affixed to real property and are, or are to become,
fixtures on the property.

Any term used herein is as defined by the Uniform Commercial Code and further as
modified or amended by the laws of the jurisdiction which governs this transaction.

4. WARRANTIES AND REPRESENTATIONS. I make tec you the following warranties and
representations which will continue as long as this Agreement is in effect:

A. Power. T am duiy organized, and validly existing and in good standing in all
jurisdictions in which I operate. I have the power and authority to enter into this

transaction and to carry on my business or activity as it is now being conducted and,
as applicable, am qualified to do so in each jurisdiction in which I operate.

B. Authority. The execution, delivery and performance of this Agreement and the
obligation evidenced by this Agreement are within my powers, have been duly authorized,
have received all necessary governmental approval, will not violate any provision of
law, or order of court or governmental agency, and will not violate any agreement to
which I am a party or to which I am or any of my property is subject.

Cc. Name and Location. My name indicated in the DATE AND PARTIES section is my exact
legal name. I am located at the address indicated in the DATE AND PARTIES section. I
will provide verification of registration and location upon your request. tT will

provide you with at least 30 days notice prior to any change in my name, address, or
state of organization or registration.

BD. Business Name. Other than previously disclosed in writing to you I have not changed
my name or principal place of business within the last 10 years and have not used any
other trade or fictitious name. Without your prior written consent, I do not and will
not use any other name and will preserve my existing name, trade names and franchises.
E. Ownership of Property. I represent that I own all of the Property. Your claim to
the Property is ahead of the claims of any other creditor, except as disclosed in
writing to you prior to any advance on the Secured Debts. I represent that I am the
original owner of the Property and, if I am not, that I have provided you with a list
of prior owners of the Property.

5. DUTIES TOWARD PROPERTY.

A. Protection of Secured Party's Interest. I will defend the Property against any
other claim. I agree to do whatever you require to protect your security interest and
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 36 of 77 PagelD #: 267

to keep your claim in the Property ahead of the claims of other creditors. I will not
do anything to harm your position.

I will keep books, records and accounts about the Property and my business in general.
Io will let you examine these and make copies at any reasonable time. I will prepare any
report or accounting you request which deals with the Property.

B. Use, Location, and Protection of the Property. I will keep the Property in my
possession and in good repair. I will use it only for commercial purposes. I will not
change this specified use without your prior written consent. You have the right of
reasonable access to inspect the Property and TI will immediately inform you of any loss
or damage to the Property. I will not cause or permit waste to the Property.

i will keep the Property at my address listed in the DATE AND PARTIES section unless we

agree I may keep it at another location. If the Property is to be used in other
states, I will give you a list of those states. The location of the Property is given
to aid in the identification of the Property. It does not in any way limit the scope

of the security interest granted to you. I will notify you in writing and obtain your
prior written consent to any change in location of any of the Property. I will not use
the Property in violation of any law. I will notify you in writing prior to any change
in my address, name or, if an organization, any change in my identity or structure.

Until the Secured Sebts are fully paid and this Agreement is terminated, I will not
grant a security interest in any of the Property without your prior written consent. I
will pay all taxes and assessments levied or assessed against me or the Property and
provide timely proof cf payment of these taxes and assessments upon request.

C. Selling, Leasing or Encumbering the Property. I will not sell, offer to sell,
lease, or otherwise transfer or encumber the Property without your prior written
permission. Any dispositicn of the Preperty contrary to this Agreement will violate
your rights. Your permission to sell the Property may be reasonably withheld without
regard to the creditworthiness of any buyer or transferee. I will not permit the
Property to be the subject of any court order affecting my rights to the Property in
any action by anyone other than you. If the Property includes chattel paper or

instruments, either as original collateral or as proceeds of the Property, I will note
your security interest on the face of the chattel paper or instruments.

6. COLLECTION RIGHTS OF THE SECURED PARTY. Account Debtor means the person who is
obligated on an account, chattel paper, or general intangible. I authorize you to notify
my Account Debtors of your security interest and to deal with the Account Debtors’
obligations at your discretion. You may enforce the obligations of an Account Debtor,
exercising any of my rights with respect to the Account Debtors’ obligations to make
payment or otherwise render performance to me, including the enforcement of any security
interest that secures such obligations. You may apply proceeds received from the Account
Debtors to the Secured Debts or you may release such proceeds to me.
Io specifically and irrevocably authorize you to exercise any of the following powers at my
expense, without limitation, until the Secured Debts are paid in full:
A. demand payment and enforce collection from any Account Debtor or Obligor by suit or
otherwise.
B. enforce any security interest, lien or encumbrance given to secure the payment or
performance of any Account Debtor or any obligation constituting Property.
C. file proofs of claim or similar documents in the event of bankruptcy, insolvency or
death of any person obligated as an Account Debtor.

D. compromise, release, extend, or exchange any indebtedness of an Account Debtor.
E. take control of any proceeds of the Account Debtors' obligations and any returned or
repossessed goods.

F. endorse all payments by any Account Debtor which may come into your possession as
payable to me.
G. deal in all respects as the holder and owner of the Account Debtors' obligations.
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 37 of 77 PagelD #: 268

7, AUTHORITY TO PERFORM. I authorize you to do anything you deem reasonably necessary to
protect the Property, and perfect and continue your security interest in the Property. If
I fail to perform any of my duties under this Agreement or any other Loan Document, you
are authorized, without notice to me, to perform the duties or cause them to be performed.

These authorizations include, but are not limited to, permission to:

A. pay and discharge taxes, liens, security interests or other encumbrances at any time
levied or placed on the Property.

B. pay any rents or other charges under any lease affecting the Property.

c. order and pay for the repair, maintenance and preservation of the Property.

D. file any financing statements on my behalf and pay for filing and recording fees
pertaining to the Property.

E. place a note on any chattel paper indicating your interest in the Property.

F. take any action you feel necessary to realize on the Pr
any part of a contract or endorsing it in my name.

including performing

 

G. handle any suits or other proceedings involving the Property in my name.
H. prepare, file, and sign my name to any necessary reports or accountings.
I. make an entry on my books and records showing the existence of this Agreement.

J. notify any Account Debtor or Obligor of your interest in the Property and teli the
ccount Debtor or Obligor to make payments to you or someone else you name.

Tf you perform for me, you will use reasonable care. If you exercise the care and follow
the procedures that you generally apply to the collection of obligations owed to you, you
will be deemed to be using reasonable care. Reasonable care will not include: any steps
necessary to preserve rights against prior parties; the duty to send notices, perform
services or take any other action in connection with the management of the Property; or
the duty to protect, preserve or maintain any security interest given to others by me or
other parties. Your authorization to perform for me will not create an obligation to
perform and your failure to perform will not preclude you from exercising any other rights
under the law or this Loan Agreement. All cash and non-cash proceeds of the Property may
be applied by you only upon your actual receipt of cash proceeds against such of the
Secured Debts, matured or unmatured, as you determine in your sole discretion.

If you come into actual or constructive possession of the Property, you will preserve and

protect the Property. For purposes of this paragraph, you will be in actual possession of
the Property only when you have physical, immediate and exclusive control over the
Property and you have affirmatively accepted that control. You will be in constructive

possession of the Property only when you have both the power and the intent to exercise
control over the Property.

8. DEFAULT. I will be in default if any of the following events (known separately and
collectively as an Event of Default) occur:
A. Payments. JI fail to make a payment in full when due.
B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a
receiver by or on behalf of, application of any debtor relief law, the assignment for
the benefit of creditors by or on behalf of, the voluntary or involuntary termination
of existence by, or the commencement of any proceeding under any present or future
federal or state insolvency, bankruptcy, reorganization, composition or debtor relief
law by or against me, Obligor, or any co-signer, endorser, surety or guarantor of this
Agreement or any other obligations Obligor has with you.
C. Business Termination. I merge, dissolve, reorganize, end my business or existence,
or a partner or majority owner dies or is declared legally incompetent.
D. Failure to Perform. I fail to perform any condition or to keep any promise or
covenant of this Agreement.

E. Other Documents. A default occurs under the terms of any other Loan Document.
F, Other Agreements. I am in default on any other debt or agreement I have with you.
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 38 of 77 PagelD #: 269

9.

G. Misrepresentation. I make any verbal or written statement or provide any financial
information that is untrue, inaccurate, or conceals a material fact at the time it is
made or provided.

H. Judgment. I fail to satisfy or appeal any judgment against me.

I. Forfeiture. The Property is used in a manner or for a purpose that threatens
confiscation by a legal authority.

J. Name Change. I change my name or assume an additional name without notifying you
before making such a change.

K. Property Transfer. I transfer all or a substantial part of my money or property.

L. Property Value. You determine in good faith that the value of the Property has
declined or is impaired.

M. Material Change. Without first notifying you, there is a material change in my
business, including ownership, management, and financial conditions.

N. Insecurity. You determine in good faith that a material adverse change has occurred
in my financial condition from the conditions set forth in my most recent financial
statement before the date of this Agreement or that the prospect for payment or
performance of the Secured Debts is impaired for any reason.

DUE ON SALE. You may, at your option, declare the entire balance of this Agreement to

be immediately due and payable upon the creation of, or contract for the creation of, any
transfer or sale of all or any part of the Property. This right is subject to the
restrictions imposed by federal law, as applicable.

10. REMEDIES. After I default, you may at your option do any one or more of the
following.

A. Acceleration. You may make all or any part of the amount owing by the terms of the
Secured Debts immediately due.

B. Sources. You may use any and all remedies you have under state or federal law or in
any Loan Document.

c. Insurance Benefits. You may make a claim for any and all insurance benefits or
refunds that may be available on my default.

D. Payments Made On My Behalf. Amounts advanced on my behalf will be immediately due
and may be added to the Secured Debts.

E. Assembly of Property. You may require me to gather the Property and make it
available to you in a reasonable fashion.

F. Repossession. You may repossess the Property so lcng as the repossession does not
involve a breach of the peace. You may sell, lease or otherwise dispose of the Property
as provided by law. You may apply what you receive from the disposition of the
Property to your expenses, your reasonable attorneys' fees and legal expenses (where
not prohibited by law), and any debt I owe you. If what you receive from the
disposition of the Property does not satisfy the debt, I will be liable for the
deficiency (where permitted by law). In some cases, you may keep the Property to
satisfy the debt.

Where a notice is required, I agree that ten days prior written notice sent by first
class mail to my address listed in this Agreement will be reasonable notice to me under
the Virginia Uniform Commercial Code. If the Property is perishable or threatens to
decline speedily in value, you may, without notice to me, dispose of any or all of the
Property in a commercially reasonable manner at my expense following any commercially
reasonable preparation or processing (where permitted by law).

If any items not otherwise subject to this Agreement are contained in the Property when
you take possession, you may hold these items for me at my risk and you wiil not be
liable for taking possession of them (where permitted by law).

G. Use and Operation. You may enter upon my premises and take possession of all or any
part of my property for the purpose of preserving the Property or its value, so long as
you do not breach the peace. You may use and operate my property for the length of
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 39 of 77 PagelD #: 270

time you feel is necessary to protect your interest, all without payment or
compensation to me.

H. Waiver. By choosing any one or more of these remedies you do not give up your right
to use any other remedy. You do not waive a default if you choose not to use a remedy.
By electing not to use any remedy, you do not waive your right to later consider the
event a default and to use any remedies if the default continues or occurs again.

11. WAIVER OF CLAIMS. I waive all claims for loss or damage caused by your acts or
omissions where you acted reasonably and in good faith.

12. PERFECTION OF SECURITY INTEREST AND COSTS. I authorize you to file a financing
Statement and/or security agreement, as appropriate, covering all of my personal Property.
Io will comply with, facilitate, and otherwise assist you in connection with obtaining
perfection or control over the Property for purposes of perfecting your security interest

under the Uniform Commercial Code. I agree to pay all taxes, fees and costs you pay or
incur in connection with preparing, filing or recording any financing statements or other
security interest filings on the Property. I agree to pay all actual costs of terminating

your security interest.

13. APPLICABLE LAW. This Agreement is governed by the laws of Virginia, the United States
of America, and to the extent required, by the laws of the jurisdiction where the Property
is located, except to the extent such state laws are preempted by federal law. In the
event of a dispute, the exclusive forum, venue and place of jurisdiction will be in
Virginia, unless otherwise required by law.

14. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. Each Debtor's obligations under this
Agreement are independent of the obligations of any other Debtor. You may sue each Debtor
individually or together with any other Debtor. You may release any part of the Property

and I will still be obligated under this Agreement for the remaining Property. Debtor
agrees that you and any party to this Agreement may extend, modify or make any change in
the terms of this Agreement or any evidence of debt without Debtor's consent. Such a

change will not release Debtor from the terms of this Agreement. If you assign any of the
Secured Debts, you may assign all or any part of this Agreement without notice to me or my
consent, and this Agreement will inure to the benefit of your assignee to the extent of
such assignment. You will continue to have the unimpaired right to enforce this Agreement
as to any of the Secured Debts that are not assigned. This Agreement shall inure to the
benefit of and be enforceable by you and your successors and assigns and any other person
to whom you may grant an interest in the Secured Debts and shall be binding upon and
enforceable against me and my personal representatives, successors, heirs and assigns.

15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Agreement may not be amended or
modified by oral agreement. No amendment or modification of this Agreement is effective
unless made in writing and executed by you and me. This Agreement and the other Loan

Documents are the complete and final expression of the understanding between you and me.
If any provision of this Agreement is unenforceable, then the unenforceable provision will
be severed and the remaining provisions will still be enforceable.

16. INTERPRETATION. Whenever used, the singular includes the plural and the plural
includes the singular. The section headings are for convenience only and are not to be
used to interpret or define the terms of this Agreement.

17. NOTICE AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be
given by delivering it or mailing it by first class mail to the appropriate party's
address listed in the DATE AND PARTIES section, or to any other address designated in
writing. Notice to one Debtor will be deemed to be notice to all Debtors. I will inform
you in writing of any change in my name, address or other application information. I will
provide you any other, correct and complete information you request to effectively grant a
security interest on the Property. Io agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and
preserve my obligations under this Agreement and to confirm your lien status on any
Property. Time is of the essence.
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 40 of 77 PagelD #: 271

18. WAIVER OF JURY TRIAL. All of the parties to this Agreement knowingly and
intentionally, irrevocably and unconditionally, waive any and all right to a trial by jury
in any litigation arising out of or concerning this Agreement or any other Loan Document
or related obligation. All of these parties acknowledge that this section has either been
brought to the attention of each party's legal counsel or that each party had the
opportunity to do so.

SIGNATURES. By signing under seal, I agree to the terms contained in this Agreement. I

also acknowledge receipt of a copy of this Agreement.

DEBTOR:

GREENBRIER GOLF AND TENNIS CLUB CORPORATION

_ rate IS “LZ -/ 7

    

Byes as! in
(Seal)
Jillean L. ‘tice, President
a
ff
Un, 7 Ys £ fr rt
STATE OF ggg Gaijin’ CITY/COUNTY OF ¢ 7
I, a Notary Public of the above referenced State, certify that Jillean L. Justice executed this
document on behalf of Greenbrier Golf and Tennis Club Corporation before me this Z day
of May, 2017.
— ff d he, 4043
My Comnigespn Expires> ep hgesy MG , of Ol NOTARY PUBLIC OFFICIAL SEAL
v SEA Ys 3 CONNIE G VANCE
Z, id eae : F State of West Virginia
Laptty _— Liza C. Me iy
(ESE oY Of ele My Comm. Expires Feb 16, 2023
_— 159 Waynes Mountain Rd

White Sulpher Springs WV 24986

 

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 41 of 77 PagelD #: 272

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 42 of 77 PagelD #: 273

SECURITY AGREEMENT

 

DATE AND PARTIES. The date of this Security Agreement (Agreement) is May 22, 2017. The
parties and their addresses are:

SECURED PARTY:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, Virginia 24112

DEBTOR:
THE GREENBRIER SPORTING CLUB DEVELOPMENT COMPANY, INC.
a Delaware corporation
300 WEST MAIN STREET
WHITE SULPHUR SPRINGS, WV 24986

Definitions. For the purposes of this document, the following terms have the following
meanings.

"Loan" refers to this transaction generally, including obligations and duties arising from
the terms of all documents prepared or submitted for this transaction.

The pronouns "you" and "your" refer to the Secured Party. The pronouns "I," "me" and "my"
refer to each person or entity signing this Agreement as Debtor and agreeing to give the
Property described in this Agreement as security for the Secured Debts.

1. SECURED DEBTS. The term “Secured Debts" includes and this Agreement will secure each
of the following:

A. Specific Debts. The following debts and all extensions, renewals, refinancings,
modifications and replacements. A promissory note or other agreement, No. 042-137-
2845-82, dated July 1, 2016, from me to you, in the amount of $25,580,000.00.

B. All Debts. All present and future debts from me to you, even if this Agreement is
not specifically referenced, the future debts are also secured by other collateral, or
if the future debt is unrelated to or of a different type than this debt. If more than
one person signs this Agreement, each agrees that it will secure debts incurred either
individually or with others who may not sign this Agreement. Nothing in this Agreement
constitutes a commitment to make additional or future loans or advances. Any such
commitment must be in writing.

This Agreement will not secure any debt for which a non-possessory, non-purchase money
security interest is created in "household goods" in connection with a "consumer loan,”
as those terms are defined by federal law governing unfair and deceptive credit
practices. In addition, this Agreement will not secure any cther debt if, with respect
to such other debt, you fail to fulfill any necessary requirements or fail to conform
to any Limitations of the Truth in Lending Act (Regulation Z) or the Real Estate
Settlement Procedures Act (Regulation X) that are required for loans secured by the
Property or if, as a resuit, the other debt would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.

c. Sums Advanced. All sums advanced and expenses incurred by you under the terms of
this Agreement.

Loan Documents refer to all the documents executed in connection with the Secured Debts.

 

2. SECURITY INTEREST. To secure the payment and performance of the Secured Debts, I grant
you a security interest in all of the Property described in this Agreement that I own or
have sufficient rights in which to transfer an interest, now or in the future, wherever
the Property is or will be located, and all proceeds and products from the Property
(including, but not limited to, all parts, accessories, repairs, replacements,
improvements, and accessions to the Property). Property is all the collateral given as
security for the Secured Debts and described in this Agreement, and includes all
Case

5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 43 of 77 PagelD #: 274

obligations that support the payment or performance of the Property. "Proceeds" includes
cash proceeds, non-cash proceeds and anything acquired upon the sale, lease, license,
exchange, or other disposition of the Property; any rights and claims arising from the
Property; and any collections and distributions on account of the Property.

This Agreement remains in effect until terminated in writing, even if the Secured Debts
are paid and you are no longer obligated to advance funds to me under any loan or credit
agreement.

3. PROPERTY DESCRIPTION.

All borrower's assets whether now owned or hereafter acquired, including but not limited
to the following:

All accounts and general intangibles;

All equipment, including but not limited to, machinery, vehicles, furniture, fixtures,
manufacturing equipment, farm machinery and equipment, shop equipment, office and
recordkeeping equipment, and parts and tools. All equipment described in a list or schedule
which I give to you will also be included in the property, but such a list is not necessary
for a valid security interest in my equipment;

All inventory held for ultimate sale or lease, ox which has been or will be supplied
under contracts of service, or which are raw materials, work in process, or materials
used or consumed in debtor’s business; and

All goods now or in the future affixed to real property and are, or are to become,
fixtures on the property.

Any term used herein is as defined by the Uniform Commercial Code and further as
modified or amended by the laws of the jurisdiction which governs this transaction.

4. WARRANTIES AND REPRESENTATIONS. I make to you the following warranties and
representations which will continue as long as this Agreement is in effect:

A. Power. Iam duly organized, and validly existing and in good standing in all
jurisdictions in which I operate. I have the power and authority to enter inte this

transaction and to carry on my business or activity as it is now being conducted and,
as applicable, am qualified to do so in each jurisdiction in which I operate.

B. Authority. The execution, delivery and performance of this Agreement and the
obligation evidenced by this Agreement are within my powers, have been duly authorized,
have received all necessary governmental approval, will not violate any provision of
law, or order of court or governmental agency, and will not violate any agreement to
which I am a party or to which I am or any of my property is subject.

C. Name and Location. My name indicated in the DATE AND PARTIES section is my exact
legal name. I am located at the address indicated in the DATE AND PARTIES section. I
will provide verification of registration and location upon your request. I will
provide you with at least 30 days notice prior to any change in my name, address, or
state of organization or registration.

D. Business Name. Other than previously disclosed in writing to you I have not changed
my name or principal place of business within the last 10 years and have not used any
other trade or fictitious name. Without your prior written consent, I do not and will
not use any other name and will preserve my existing name, trade names and franchises.

E. Ownership of Property. I represent that I own all of the Property. Your claim to
the Property is ahead of the claims of any other creditor, except as disclosed in
writing to you prior to any advance on the Secured Debts. I represent that I am the
original owner of the Property and, if I am not, that I have provided you with a list
of prior owners of the Property.

DUTIES TOWARD PROPERTY.

A. Protection of Secured Party's Interest. I will defend the Property against any
other claim. I agree to do whatever you require to protect your security interest and
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 44 of 77 PagelD #: 275

to keep your claim in the Property ahead of the claims of other creditors. I will not
do anything to harm your position.

I will keep books, records and accounts about the Property and my business in general.
I will let you examine these and make copies at any reasonable time. I will prepare any
report or accounting you request which deals with the Property.

B. Use, Location, and Protection of the Property. I will keep the Property in my
possession and in good repair. 1 will use it only for commercial purposes. I will not
change this specified use without your prior written consent. You have the right of
reasonable access to inspect the Property and I will immediately inform you of any loss
or damage to the Property. I will not cause or permit waste to the Property.

I will keep the Property at my address listed in the DATE AND PARTIES section unless we
agree I may keep it at another location. If the Property is to be used in other
states, I will give you a list of those states. The location of the Property is given
to aid in the identification of the Property. It does not in any way limit the scope
of the security interest granted to you. I will notify you in writing and obtain your
prior written consent te any change in location of any of the Property. I will not use
the Property in violation of any law. I will notify you in writing prior to any change
in my address, name or, if an organization, any change in my identity or structure.

 

Until the Secured Debts are fully paid and this Agreement is terminated, I will not
grant a security interest in any of the Property without your prior written consent. I
will pay all taxes and assessments levied or assessed against me or the Property and
provide timely proof of payment of these taxes and assessments upon request.

C. Selling, Leasing or Encumbering the Property. I will not sell, offer to sell
(except in the ordinary course of business), lease, or otherwise transfer or encumber
the Property without your prior written permission. Any disposition of the Property
contrary to this Agreement will violate your rights. Your permission to sell the
Property may be reasonably withheld without regard to the creditworthiness of any buyer
or transferee. I will not permit the Property to be the subject of any court order
affecting my rights to the Property in any action by anyone other than you. If the
Property includes chattel paper or instruments, either as original collateral or as
proceeds of the Property, I will note your security interest on the face of the chattel
paper or instruments.

   

6. COLLECTION RIGHTS OF THE SECURED PARTY. Account Debtor means the person who is
obligated on an account, chattel paper, or general intangible. JI authorize you to notify
my Account Debtors of your security interest and to deal with the Account Debtors’
obligations at your discretion. You may enforce the obligations of an Account Debtor,
exercising any of my rights with respect to the Account Debtors’ obligations to make
payment or otherwise render performance to me, including the enforcement of any security
interest that secures such obligations. You may apply proceeds received from the Account
Debtors to the Secured Debts or you may release such proceeds to me.
I specifically and irrevocably authorize you to exercise any of the following powers at my
expense, without limitation, until the Secured Debts are paid in full:

A. demand payment and enforce collection from any Account Debtor or Obligor by suit or

ctherwise.

B. enforce any security interest, lien or encumbrance given to secure the payment or

performance of any Account Debtor or any obligation constituting Property.

C. file proofs of claim or similar documents in the event of bankruptcy, insolvency or

death of any person obligated as an Account Debtor.

D. compromise, release, extend, or exchange any indebtedness of an Account Debtor.

E. take control cf any proceeds of the Account Debtors’ obligations and any returned or
repossessed goods.

F. endorse all payments by any Account Debtor which may come into your possession as
payable to me.

G. deal in all respects as the holder and owner of the Account Debtors' obligations.
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 45 of 77 PagelD #: 276

7, AUTHORITY TO PERFORM. [I authorize you to do anything you deem reasonably necessary to
protect the Property, and perfect and continue your security interest in the Property. If
I fail to perform any of my duties under this Agreement or any other Loan Document, you
are authorized, without notice to me, to perform the duties or cause them tc be performed.

These authorizations include, but are not limited to, permission to:

A. pay and discharge taxes, liens, security interests or other encumbrances at any time
levied or placed on the Property.

B. pay any rents or other charges under any lease affecting the Property.
C. order and pay for the repair, maintenance and preservation of the Property.

D. file any financing statements on my behalf and pay for filing and recording fees
pertaining to the Property.

E. place a note on any chattel paper indicating your interest in the Property.

F. take any action you feel necessary to realize on the Property, including performing
any part of a contract or endorsing it in my name.

G. handle any suits or other proceedings involving the Property in my name.

H. prepare, file, and sign my name to any necessary reports or accountings.

I. make an entry on my books and records showing the existence of this Agreement.

J. notify any Account Debtor or Obligor of your interest in the Property and tell the
Account Debtor or Obligor to make payments to you or someone else you name.

Tf you perform for me, you will use reasonable care. If you exercise the care and follow
the procedures that you generally apply to the collection of obligations owed to you, you
will be deemed to be using reasonable care. Reasonable care will not include: any steps

necessary to preserve rights against prior parties; the duty to send notices, perform
services or take any other action in connection with the management of the Property; or
the duty to protect, preserve or maintain any security interest given to others by me or
other parties. Your authorization to perform for me will not create an obligation to
perform and your failure to perform will not preclude you from exercising any other rights
under the law or this Loan Agreement. All cash and non-cash proceeds of the Property may
be applied by you only upon your actual receipt of cash proceeds against such of the
Secured Debts, matured or unmatured, as you determine in your sole discretion.

If you come into actual or constructive possession of the Property, you will preserve and
protect the Property. For purposes of this paragraph, you will be in actual possession of
the Property only when you have physical, immediate and exclusive control over the
Property and you have affirmatively accepted that control. You will be in constructive
possession of the Property only when you have both the power and the intent to exercise
control over the Property.

8. DEFAULT. To will be in default if any of tne following events (known separately and
collectively as an Event of Default} occur:

A, Payments. I fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a
receiver by or on behalf of, application of any debtor relief law, the assignment for
the benefit of creditors by or on behalf of, the voluntary or involuntary termination
of existence by, or the commencement of any proceeding under any present or future
federal or state insolvency, bankruptcy, reorganization, composition or debtor relief
law by or against me, Obligor, or any co-signer, endorser, surety or guarantor of this
Agreement or any other obligations Obligor has with you.

C. Business Termination. I merge, dissolve, reorganize, end my business or existence,
or a partner or majority owner dies or is declared legally incompetent.

D. Failure to Perform. I fail to perform any condition or to keep any promise or
covenant of this Agreement.

BE. Other Documents. A default occurs under the terms of any other Loan Document.

F. Other Agreements. I am in default on any other debt or agreement I have with you.
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 46 of 77 PagelD #: 277

G. Misrepresentation. I make any verbal or written statement or provide any financial
information that is untrue, inaccurate, or conceals a material fact at the time it is
made or provided.

H. Judgment. I fail to satisfy or appeal any judgment against me.

I. Forfeiture. The Property is used in a manner or for a purpose that threatens
confiscation by a legal authority.

J. Name Change. I change my name or assume an additional name without notifying you
before making such a change.

K. Property Transfer. I transfer ail or a substantial part of my money or property.

L. Property Value. You determine in good faith that the value of the Property has
declined or is impaired.

M. Material Change. Without first notifying you, there is a material change in my
business, including ownership, management, and financial conditions.

 

N. Insecurity. You determine in good faith that a material adverse c ige has occurred
in my financial condition from the conditions set forth in my most recent financial
statement before the date of this Agreement or that the prospect for payment or
performance of the Secured Debts is impaired for any reason.

9. DUE ON SALE. You may, at your option, declare the entire balance of this Agreement to
be immediately due and payable upon the creation of, or contract for the creation of, any
transfer or sale of all or any part of the Property. This right is subject to the
restrictions imposed by federal law, as applicable.

10. REMEDIES. After I default, you may at your option do any one or more of the
following.

A. Acceleration. You may make all or any part of the amount owing by the terms of the
Secured Debts immediately due.

B. Sources. You may use any and all remedies you have under state or federal law or in
any Loan Document.

Cc. Insurance Benefits. You may make a claim for any and alli insurance benefits or
refunds that may be available on my default.

D. Payments Made On My Behalf. Amounts advanced on my behalf will be immediately due
and may be added to the Secured Debts.

E. Assembly of Property. You may require me to gather the Property and make it
available to you in a reasonable fashion.

F. Repossession. You may repossess the Property so long as the repossession does not
involve a breach of the peace. You may sell, lease or otherwise dispose of the Property
as provided by law. You may apply what you receive from the disposition of the
Property to your expenses, your reasonable attorneys' fees and legal expenses (where
not prohibited by law), and any debt =I owe you. If what you receive from the
disposition of the Property does not satisfy the debt, I will be liable for the
deficiency (where permitted by law). In some cases, you may keep the Property to
satisfy the debt.

Where a notice is required, I agree that ten days prior written notice sent by first
class mail to my address listed in this Agreement will be reasonable notice to me under
the Virginia Uniform Commercial Code. If the Property is perishable or threatens to
deciine speedily in value, you may, without notice to me, dispose of any or all of the
Property in a commercially reasonable manner at my expense following any commercially
reasonable preparation or processing (where permitted by law).

If any items rot otherwise subject to this Agreement are contained in the Property when
you take possession, you may hold these items for me at my risk and you will not be
liable for taking possession of them (where permitted by law).

G. Use and Operation. You may enter upon my premises and take possession of all or any
part of my property for the purpose of preserving the Property or its value, so long as
you do not breach the peace. You may use and operate my property for the length of
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 47 of 77 PagelD #: 278

time you feel is necessary to protect your interest, all without payment or
compensation to me.

H. Waiver. By choosing any one or more of these remedies you do not give up your right
to use any other remedy. You do not waive a default if you choose not to use a remedy.
By electing not to use any remedy, you do noz waive your right to later consider the
event a default and to use any remedies if the default continues or occurs again.

11. WAIVER OF CLAIMS. I waive all claims for loss or damage caused by your acts or
omissions where you acted reasonably and in good faith.

12. PERFECTION OF SECURITY INTEREST AND COSTS. I authorize you to file a financing
statement and/or security agreement, as appropriate, covering all of my personal Property.
I will comply with, facilitate, and otherwise assist you in connection with obtaining
perfection or control over the Property for purposes of perfecting your security interest
under the Uniform Commercial Code. I agree to pay all taxes, fees and costs you pay or
incur in connection with preparing, filing or recording any financing statements or other
security interest filings on the Property. I agree to pay all actual costs of terminating
your security interest.

13. APPLICABLE LAW. This Agreement is governed by the laws of Virginia, the United States
of America, and to the extent required, by the laws of the jurisdiction where the Property
is located, except to the extent such state laws are preempted by federal law. In the
event of a dispute, the exclusive forum, venue and place of jurisdiction will be in
Virginia, unless otherwise required by law.

14. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. Each Debtor's obligations under this
Agreement are independent of the obligations of any other Debtor. You may sue each Debtor
individually or together with any other Debtor. You may release any part of the Property
and I will still be obligated under this Agreement for the remaining Property. Debtor
agrees that you and any party to this Agreement may extend, modify or make any change in
the terms of this Agreement or any evidence of debt without Debtor's consent. Such a
change will not release Debtor from the terms of this Agreement. If you assign any of the
Secured Debts, you may assign all or any part of this Agreement without notice to me or my
consent, and this Agreement will inure to the benefit of your assignee to the extent of
such assignment. You will continue to have the unimpaired right to enforce this Agreement
as to any of the Secured Debts that are not assigned. This Agreement shall inure to the
benefit of and be enforceable by you and your successors and assigns and any other person
to whom you may grant an interest in the Secured Debts and shall be binding upon and
enforceable against me and my personal representatives, successors, heirs and assigns.

15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Agreement may not be amended or
modified by oral agreement. No amendment or modification of this Agreement is effective
unless made in writing and executed by you and me. This Agreement and the other Loan

Documents are the complete and final expression of the understanding between you and me.
If any provision of this Agreement is unenforceable, then the unenforceable provision will
be severed and the remaining provisions will still be enforceable.

16. INTERPRETATION. Whenever used, the singular includes the plural and the plural
includes the singular. The section headings are for convenience only and are not to be
used to interpret or define the terms of this Agreement.

17. NOTICE AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be
given by delivering it or mailing it by first class mail to the appropriate party's
address listed in the DATE AND PARTIES section, or to any other address designated in
writing. Notice to one Debtor will be deemed to be notice to ali Debtors. I will inform
you in writing of any change in my name, address or other application information. I will
provide you any other, correct and complete information you request to effectively grant a
security interest on the Property. I agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and
preserve my obligations under this Agreement and to confirm your lien status on any
Property. Time is of the essence.
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 48 of 77 PagelD #: 279

18. WAIVER OF JURY TRIAL. All of the parties to this Agreement knowingly and
intentionally, irrevocably and unconditionally, waive any and all right to a trial by jury
in any litigation arising out of ox concerning this Agreement or any other Loan Document
er related obligation. All of these parties acknowledge that this section has either been
brought to the attention of each party's legal counsel or that each party had the
opportunity to do so.

SIGNATURES. By signing under seal, I agree to the terms contained in this Agreement. i

also acknowledge receipt of a copy of this Agreement.

DEBTOR:

THE GREENBRIER SPORTING CLUB DEVELOPMENT COMPANY, INC.

pate 5 “WA - S/T

 

Jillean L. stice, President

STATE OF Y oop Z Lap age. i CITY/COUNTY OF A L ee 4 i

I, a Notary Public of the above referenced State, certify that Jillean L. Justice executed this
document on #yehalf of The Greenbrier Sporting Club Development Company, Inc. before me this
“day of May, 2017.

my co Expiregt 5 bebeace lyf Lé, LORS NOTARY PUBLIC OFFICIAL SEAL

CONNIE G VANCE
State of West Virginia
Sah) Att bjt Ge EY.) My Comm Expires Feb 16, 2023

199 Waynes Mountain Rd

ht

White Sulpher Springs WV 24986

 

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 49 of 77 PagelD #: 280

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 50 of 77 PagelD #: 281

Subordination Agreement

The undersigned hereby represents to and agrees with Carter Bank & Trust (hereinafter called the “Bank”) as follows:

Each of Greenbrier Hotel Corporation, Justice Family Group, LLC, Players Club, LLC, Greenbrier Golf and Tennis
Club Corporation, Greenbrier Medical Institute, LLC, Oakhurst Club, LLC, The Greenbrier Sporting Club, Inc. and
The Greenbrier Sporting Club Development Company, Inc. (individually and collectively, the “Borrower™), is now indebted
to the undersigned and the Borrower may hereafter from time to time become indebted to the undersigned in further amounts.

In order to induce the Bank, at any time or from time to time, at its option, to make loans or extend credit or provide other
accommodation or benefit to or for account of the Borrower, with or without security, or to purchase or extend credit upon any
instrument or writing in respect of which the Borrower may be liable in any capacity, or to grant such renewals or extensions of
any thereof as the Bank may deem advisable, each of the undersigned hereby postpones and subordinates the payment of all
loans, advances, liabilities, obligations and indebtedness owed by the Borrower to each of the undersigned. whether now existing
or hereafter arising, direct or indirect, absolute or contingent, joint or several, secured or unsecured, due or not due, and whether
arising directly between the Borrower and each of the undersigned or acquired outright, conditionally or as collateral security
from another by each of the undersigned, together with all interest, fees, charges, expenses and attorney’s fees (collectively, the
“Junior Debt”) to the payment in full of all indebtedness of the Borrower to the Bank, howsoever arising, whether now existing
or hereafter arising, direct or indirect, absolute or contingent, joint or several, secured or unsecured. due or not due. and whether
arising directly between the Borrower and the Bank or acquired outright, conditionally or as collateral security from another by
the Bank, together with all interest, fees, charges, expenses and attomey’s fees (collectively, the “Senior Debt”). Each of the
undersigned agrees that each of the undersigned will not ask, demand, sue for, make claim upon, take or receive from the
Borrower, by set-off or in any other manner, the whole or any part of the Junior Debt, or any security therefor, unless and until all
of the Senior Debt shall have been fully paid with interest, including all interest accruing on the Senior Debt after the
commencement of a bankruptcy case. Each of the undersigned also agrees that (i) any lien or security interest it may now have or
hereafter acquire in all or any portion of any real or personal property of the Borrower shall be subject, subordinate and inferior at
all times and in all respects to the lien, dignity and priority of any lien or security interest of the Bank, whether now existing or
hereafter arising, in or on any real or personal property of the Borrower; (ii) that the foregoing subordination by each of the
undersigned shall be effective irrespective of (A) the time, order or method of attachment or perfection of the liens and/or
security interests of the Bank in or on any real or personal property of the Borrower or (B) the ordinary rules for determining
priority under the Uniform Commercial Code, or any other applicable law governing the relative priorities of secured creditors;
and (iii) each of the undersigned shall not enforce or attempt to enforce any lien or security interest it may now have or hereafter
acquire in all or any portion of any real or personal property of the Borrower unless and until all of the Senior Debt shall have
been fully paid with interest, including all interest accruing on the Senior Debt after the commencement of a bankruptcy case.

Should any payment or distribution of security or proceeds be received by any of the undersigned upon or with respect to any of
the Junior Debt prior to the satisfaction of all of the Senior Debt, each of the undersigned will forthwith deliver the same to the
Bank in precisely the form received (except for the endorsement or assignment of each of the undersigned where necessary), for
application on any Senior Debt, whether or not due, and, until so delivered, the same shall be held in trust by each of the
undersigned as property of the Bank. In the event of the failure of each of the undersigned to make any such endorsement or
assignment, the Bank, or any of its officers or employees, are hereby authorized to make the same and each of the undersigned
hereby irrevocably appoints the Bank its true and lawful attorney-in-fact for the purposes specified herein, with full power of
substitution, and such power shall be a power coupled with an interest. Each power of attorney granted under this Agreement
shall be irrevocable until the Senior Debt is fully and finally paid, and shall not terminate upon the death, incompetency,
dissolution, bankruptcy or termination of existence of any of the undersigned.

Until all of the Senior Debt is paid in full, each of the undersigned will not (1) demand or accept from Borrower any payment on
account of the Junior Debt, nor shall any of the undersigned release, exchange, extend the time of payment of, compromise, set
off or otherwise discharge or enforce any part of the Junior Debt; (2) subordinate any part of the Junior Debt to the indebtedness
or claims of any other person; (3) convert any or all of the Junior Debt to capital stock or other securities of the Borrower: (4)
commence or join with other creditors of the Borrower in commencing any bankruptcy, reorganization. receivership or
insolvency proceeding against the Borrower; or (5) assign, transfer or pledge to any person any claim any of the undersigned has
or may have against the Borrower unless such assignment or transfer is made expressly subject to this Agreement, and each of the
undersigned will mark any notes or other evidence of indebtedness of the Borrower which it holds: “Payment of this instrument is
subordinated to all debts now or hereafter owed by maker to Carter Bank & Trust, its successors and assigns.”
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 51 of 77 PagelD #: 282

Each of the undersigned agrees that, in the event of any distribution, division or application, partial or complete, voluntary or
involuntary, by operation of law or otherwise, of all or any part of the assets of the Borrower or the proceeds thereof, to creditors
of the Borrower, or upon any indebtedness of the Borrower, by reason of the liquidation, dissolution or other winding up of the
Borrower or the Borrower’s business, or any sale, receivership, insolvency or bankruptcy proceedings, or assignment for the
benefit of creditors, or any proceeding by or against the Borrower for any relief under any bankruptcy or insolvency law or laws
relating to the relief of debtors, readjustment of indebtedness, reorganizations, compositions or extensions, then and in any such
event any payment or distribution of any kind or character, either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any or all of the Junior Debt shall be paid or delivered directly to the Bank for application on
the Senior Debt, whether or not due, until the Senior Debt shall have first been fully paid and satisfied with interest, including
interest accruing after the commencement of such proceeding. Each of undersigned irrevocably authorizes and empowers the
Bank: (1) to demand, sue for, collect and receive every such payment or distribution and give acquittance therefor: (2) to file
claims and take such other proceedings, in the Bank’s own name or in the name of any of the undersigned or otherwise, as the
Bank may deem necessary or advisable for the enforcement of this Agreement; and (3) to vote the full amount of each of the
undersigned’s claims in any receivership, insolvency or bankruptcy proceeding in each of the undersigned’s place and stead.
Each of undersigned further irrevocably appoints the Bank its true and lawful attorney-in-fact for the purposes specified herein,
with full power of substitution, and such power shail be a power coupled with an interest. Each of the undersigned further agrees
to execute and deliver to the Bank such powers of attorney, assignments or other instruments as may be requested by the Bank in
order to enable the Bank to enforce any and all claims upon or with respect to any or all of the Junior Debt and to collect and
receive any and all payments or distributions which may be payable or deliverable at any time upon or with respect to any of the
Junior Debt.

Each of the undersigned represents and warrants (1) each of the undersigned is the lawful owner of the Junior Debt and that no
part thereof is subject to any defense, offset or counterclaim; (2) that the Junior Debt has not previously been subordinated to the
indebiedness or claims of any other party other than those specified in writing to the Bank prior to the execution of this
Agreement; (3) that no part of the Junior Debt is evidenced by any instrument, security or other writing which has not previously
been disclosed to the Bank in writing: and (4) that no part of the Junior Debt is secured by property of the Borrower unless
otherwise disclosed to the Bank in writing.

This is a continuing agreement of subordination and the Bank may continue, without notice to any of the undersigned, to extend
credit or other accommodation or benefit and Joan moneys to or for the account of the Borrower on the faith hereof until thirty
(30) days following the Bank’s receipt of written notice of revocation of this Agreement, notwithstanding the death,
incompetency, dissolution, termination of existence or bankruptcy of any of the undersigned. Such notice of revocation shall not
affect this Agreement in relation to any obligations or liabilities of the Borrower then existing or any obligations or liabilities
created thereafter pursuant to any previous commitment of the Bank to the Borrower, or any extensions or renewals of such
obligations or liabilities, and as to all such obligations and liabilities and extensions or renewals thereof. this Agreement shall
continue effective until the same shall have been fully discharged with interest. None of the death, incompetency, dissolution,
termination of existence or bankruptcy of any of the undersigned shall effect a termination hereof.

Each of the undersigned hereby waives: presentment, demand, protest, notice of protest, notice of default or dishonor, notice of
payment or nonpayment, all other notices and demands of any kind in connection with all negotiable instruments evidencing all
or any portion of the Senior Debt; notice of any loans made, extensions granted or other action taken in reliance hereon; any right
to require the marshalling of assets with respect to the Senior Debt or the Junior Debt: any right to compel the Bank to seek
recourse against any person or property, including guarantors, before seeking recourse against the Junior Debt or any property
securing the Junior Debt; and any right to require that the Bank preserve rights against prior parties on any instrument or chattel
paper received from the Borrower or any of the undersigned as collateral security for any or all of the Senior Debt. It is agreed
that the Bank, at any time and from time to time, either before or after any such notice of revocation, may either before, at or after
maturity enter into such agreement or agreements with the Borrower as the Bank may deem proper extending the time of
payment of or renewing or otherwise altering the terms of all or any of the Senior Debt one or more times and for periods in
excess of the original term or affecting the security underlying any or all of the Senior Debt, or may exchange, substitute, sell,
surrender or otherwise deal with any such security, or may release any person primarily or secondarily liable on any or all of the
Senior Debt. or may release any balance of funds of the Borrower with the Bank, without notice to any of the undersigned, and
without in any way impairing or affecting this Agreement thereby.

Each of the undersigned consents and agrees that all obligations and liabilities of the Borrower to the Bank shall be deemed to
have been made or incurred or renewed or extended at the request of each of the undersigned and in reliance upon this
Agreement, and each of the undersigned further agrees that in the event that the Borrower is a partnership this Agreement shall
not be affected by any change which shall arise from the admission of one or more partners to the Borrower or from the death,
incompetency, dissolution, termination of existence, bankruptcy or retirement of any partner or partners of the Borrower.

-2-
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 52 of 77 PagelD #: 283

No waiver shall be deemed to be made by the Bank of any of its rights hereunder unless the same shall be in writing signed on
behalf of the Bank, and each waiver, if any, shall be a waiver only with respect to the specific instance involved and shall in no
way impair the rights of the Bank or the obligations of any of the undersigned to the Bank in any other respect at any other time.

Notice of acceptance of this Agreement is hereby waived, and this Agreement shall be immediately binding upon each of the
undersigned, and the executors, administrators, successors and assigns of each of the undersigned.

This Agreement shall be construed according to the laws of the Commonwealth of Virginia. Each of undersigned hereby
irrevocably agrees that any legal action or proceeding arising out of or relating to this Agreement may be instituted in the Circuit
Court of the City of Martinsville, Virginia, or the United States District Court for the Western District of Virginia, or in such
other appropriate court and venue as the Bank may choose in its sole discretion. Each of the undersigned hereby consents to the
Jurisdiction of such courts and waives any objection relating to the basis for personal or in rem jurisdiction or to venue which
each of the undersigned may now or hereafter have in any such legal action or proceedings.

UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, EACH OF THE UNDERSIGNED HEREBY WAIVES
THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING OUT OF THIS AGREEMENT OR
ANY OF THE OTHER DOCUMENTS, INSTRUMENTS OR AGREEMENTS EXECUTED OR DELIVERED IN
CONNECTION WITH THE SENIOR DEBT OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN
EACH OF THE UNDERSIGNED AND THE BANK, IN EACH CASE WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE. EACH OF THE UNDERSIGNED AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT THE BANK MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACIL OF THE UNDERSIGNED TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BANK TO
ENTER INTO THIS AGREEMENT. FURTHER, EACH OF THE UNDERSIGNED HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT
TO JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S
COUNSEL, TIAS TIE AUTHORITY TO WAIVE, CONDITION OR MODIFY TIS PROVISION. EACU OF THE
UNDERSIGNED ACKNOWLEDGES IT HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL
REGARDING THIS PARAGRAPH, THAT IT FULLY UNDERSTANDS ITS TERMS, CONTENT AND EFFECT, AND
THAT IT VOLUNTARILY AND KNOWINGLY AGREES TO THE TERMS OF THIS PARAGRAPH.

This Agreement constitutes the entire agreement between the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements or conditions. whether express or implied,
oral or written. Neither this Agreement nor any provisions hereof may be changed, waived or amended other than by an

agreement in writing signed by the Bank, the Borrower and each of the undersigned.

[Remainder of Page Intentionally Left Blank]

-3-
a’
> \
ae

yi

= MYC

Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 53 of 77 PagelD #: 284

dn Witness Whereof, this Agreement has been signed and sealed this 22nd day of May. 2017.

Southern Coal Corporation

  

(SEAL)

   

 

“tenes C. Justic® Py
e: President

 

Creditor

+ 2
State of Vg Inia. }
) ss.
City/County of Roanoke)

is Leste. Asn trleils , a Notary Public of the City/County and State aforesaid, certify that James C.
Justice, LI who is President of Southern Coal Corporation, a Delaware corporation, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of the corporation,

Witness niy hand and official stamp or seal, this@Z day of May, 2017.
} e

Notary Public

yssliligg,

ty Seinnission expires: S-3(-2017
ANNiyyg mission expires 9

aunt Notes Gegistration Number:

GP 2 NOTARY “Sot

PUBLIC a

“
~

*
2
2,

*

&
“ie PUBLIC

OMARISSION ¢
EXPIRES, SS

. .

i y\* ~
ftaragas 7 Creditor

autos
at te.

5/31/20 4.

she ! REG. #7560729 5 * 7 A&G Coal Corporation

   

" (SEAL)

  

ames C. Justice,
e: President

 

  

City/County of

L, Les he. fe u bles , # Notary Public of the City/County and State aforesaid, certify that that James
C. Justice, Hf who is President of A&G Coal Corporation, a Virginia corporation, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf ute corporation.

Witness my hand and official stamp or seal, this a2 day of May, 2017.

  
   

Notary Public
My Commission expires: 5-31-2017,

Notary Registration Number:
WUlsitay

oe ANN it
Bo eee
NOTARY *: <p %

REG, #7560729 5 =
MY COMMISSION } _. =
EXPIRES SS

ate ws

Tir ggyaas

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 54 of 77 PagelD #: 285

  
  

 

Bardo Mining, LLC
By ra (SEAL)
N ames C. Justice.

  
  

resident
Creditor

s * a
State of “4 Inia
} gs.
City/County of )

»

I, Lesh, Pavan Wel (s __. a Notary Public of the City/County and State aforesaid. certify that James C.
Justice. TT who is President of Bardo Mining, LLC, a Kentucky limited liability company. personally appeared before me this
day and acknowledged the due execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this 22 ay of May, 2017.

~

Notary Public
eetlllrag,

oS Ne: AINNG ifmpission expires: 5-3 Ezot)

 
    

 

~ + Notar, falration Number:
SQ NOTARY 8 a
o™e puBlic “p ~,
=e 5 REG, #7560729 + Z Liggett Mining, LLC
2 o% My comission / LF
2G". EXPIRES ‘s =
* ty 531 205f SS By (SEAL)
*, een en et™ » nj a

    

Vy Ve James C. Justice, Il
“an, “EALTH ot oe resident C7

i 4% *
Tregnyas® 7 Creduor
*

State of Virginie.»
} ss.
City/County of Rnaneke)
1, Leshe Row Wells a Notary Public of the City/County and State aforesaid, certify that James C.

Justice, JIT who is President of Liggett Mining. LLC, a Kentucky limited liability company, personally appeared before me this
day and acknowledged the due execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp er seal, this ate day of May, 2017.

 

 
 

Notary Public

My Commission expires: 5- 3 {-2017
Notary Registration Number. FSR 672-4

UNH gy
st e AN N Mgt
= NOTARY Xe
FS PUBLIC a
= ke ] REG. #7580729 : ike
= ot my commission ? 5
ZO. PORE, “Ss
“Mh 531200]. Ss
ty ea ae es

-5-

 
%
x
re

V5
Se

Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 55 of 77 PagelD #: 286

Sequoia Energy, LLC

Justice. san

Creditor

   

(SEAL)

 

i as C.
* President

   

 

Is. a Notary Public of the City/County and State aforesaid, certify that James C.
lergy, LLC, a Kentucky limited liability company, personally appeared before me this

I,
Justice, II] who is President of Sequoia Er
day and acknowledged the due execution of this Agreement on behalf of the limited liability company.

Witness my hand and official stamp or seal, this 2 day of May, 2017.

Notary Public

Vetting,
Ne AN Ao, afbrssion expires: 5- 3)-2017
7 dan scgtion Number: “JS ED1Z9

PUBLIC “0%

4

.

% F REG. #7560709 ¢ *

<2 MY Commission 2

2G EXPIRES

By" 3) 200)
“t, By,

“a, ALTH oF

"Tresry aye’

~~
~
~
os
~
~
~
~~
-
”

Perey ant

Infinity Energy, LLC

 
   

Ee oe EP
. Justice, IY ZA
Fa

: President

 
  
 

  

 
  
 
 

 

Creditor

e ¢

*
State of Virernics
)ss.
City/County of nackte

1, Loews | a Notary Public of the City/County and State aforesaid, certily that James C.
Justice, Hi who is President of Infinity Energy, LLC, a Kentucky limited liability company, personally appeared before me this
day and acknowledged the due execution of this Agreement on behalf of the limited liability company.

a of May, 2017,

Wiiness my hand and official stamp or seal, this £2 di

Notary Public

My Commission expires: S- 31-2611
Notary Registration Number: 1520129
yeeelllltiay |

oye ANN yy, lite

SPO NOTARY Se
“ie puauic
: REG, #7560729 °
* MY COMMISSION *

&
*
oO

~
oe.
a
~
=
~
“
“
a
“
~”
~
”
”

By +
gp °
“, La.

“=

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 56 of 77 PagelD #: 287

Cane-Pateh Mining Company, Inc.

(SEAL)

 

 

fe: President

Creduor

. a

*
State of l nig

) ss.
City/County otRonacks)

I, Leslee Anwtadile a Notary Public of the City/County and State aforesaid, certify that James C.
Justice, If] who is President of Cane-Patch Mining Company, Inc., a Virginia corporation, personally appeared before me this day
and acknowledged the due execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, thisee®e dav of May, 2017.
Notary Public

My Commission expires: 9“ 3l- ZONT
att ‘'Nétyy, Registration Number:_ 70124
‘ 4a
Spe Nee,
2 NOTARY * So)
ae PUBLIC
REG, #7560729 +
“=

we

Meg-Lynn Land Company, Inc,

» MY COMMISSION :

tery yyy east

2 3 EXPIRES, 3
e 25) ~
, B13 2041... “Ss

 

751.31 20 x ee
Mine LTW oF = “<=
“rere a
State of Vi Timia. )
) ss.

%.

* <=

City/County of

I, Lu is . a Notary Public of the City/County and State aforesaid, certify that James C.
Justice, TH who is President of Meg-Lynan Land Company, Inc., a Virginia corporation, personally appeared before me this day
and acknowledged the due execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this@e day of May, 2017.

Notary Public
My Commission expires: 5-3-2017
Notary Registration Number; 1Shk o729

*,
So ve ANN be Ate,
2 PUBLIC
REG. eral

A! :
2% MY COMMISSION

&y (it

Ube,

% ir EXPIRES ” =
£531 Of] SS
os oe wee
1 MEALTH ON a

CSS
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 57 of 77 PagelD #: 288

Premium Coal Company, Inc.

 

By: (SEAL)
Nahe planes. Justice, Ik
Tithe President

 

Creditor

State of

  

City/County of

i, Lestic Awn diets a Notary Public of the City/County and State aforesaid. certify that James C.

Justice, Ui who is President of Premium Coal Company, Inc., a Tennessee corporation, personally appeared before me this day
and acknowledged the due exevution of this Agreement on behalf of the corporation.

Witness my band and official stamp or seal, this 2d day of May, 2017.

i na

 

Notary Public -
oe Angel ‘érajnission expires: 5-3 (- 2019
ON inion Number:_“J Sly 672.9%

> oy. NOTARY "= 2 z
= v. 2 PUBLIC - =
= x: ‘REG. #7560729 *, cs Baden Reclamation Company
= 7 yyy commission is =
SO. EMPIRE, SS

“Ge. 5/31 WL OS | er (SEAL)

*, Pony ees ee = * James C. Justice,

VEALIW

 

     

Tesident _
Creditor

. a Notary Public of the City/County and State aforesaid. certify that James C.

Justice, II who | is President of Baden Reclamation Company, a Virginia corporation, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, thise, day of May, 2017.

 

Notary Public

My Commission expires: =-Al- ZolT
Notary Registration Number: L229

SUN
s oe ANN Wie “,
= a “NOTARY "* % 2
= a # PUBLIC * =
= y j nec. #7560729 | * 2
= + ay COMMISSION : <i
2G. EXPIRES, SS
Gy 5 31 20 “<. =
“t, 0), Bt eg antt on. =

frrarayas®

8.
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 58 of 77 PagelD #: 289

Nine Mile Mining, Inc.

  
 
 

(SEAL)

 

Creditor

 
 

) ss.
City/County of

1, Lest ti Rov wf Wells . 4 Notary Public of the City/County and State aforesaid. certify that James C.
Justice, HT who is President of Nine Mile Mining, Inc. a Virginia corporation, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of the vorporation.

Witness my hand and official stamp or seal, this Zz. day of May, 2017.

Notary Public

o

: nie Commission expires: Se ~2o01
ait Nejory Registration Number:

ONE ANN Tigi, Senos
LP NOTARY "Xp
“iy PUBLIC,
te PREG, #7560729 + *
> MY COMMISSION : =x
% =

",

Bellwood Corporation

 
   

(SEAL)

a
”
*
on
”
-”
”
”
~
-
om
~
Xe
~

yibbb lazy,

Oe OPE ies N C. Justice, Hl
Y ty? ie AS = Tht¢: President
¢? “ie We A LTH of ~ Creditor

Prrragyysass
State of

  

yt

 

3

  

City/County of

i, lee AJ b . a Notary Public of the City/County and State aforesaid, certify that James C.

Justice, IH who is President of Bellwood Corporation, a West Virginia corporation, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of the corporation.
d.,

Witness my band and official stamp or seal, this 2. yof May, 2017.
Notary Public
My Commission expires: 5- 3 {- aes

Notary Registration Number:

~ Yates,

Se ROTA S09 %,
SYS puss.
=F pec, #7560729 2" 5
=k gsi ix =
= 7 wy cowl =~ =
SQ EMPIRE SS

4g BM oe oS

~ Onyy treet “ x
*P, FALIN 4 *
"letereyaas
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 59 of 77 PagelD #: 290

Bluestone Energy Sales Corporation

_ (SEAL)

  

 

 

Creditor

State of \Vh Mia 3

   

dss.

City/County of

L, Leske Pauw let Is , 8 Notary Public of the City/County and State aforesaid. certify that James C.

Justice. IH who is President of Bluestone Energy Sales Corporation, a Virginia corporation, personally appeared before me this
day and acknowledged the due execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, tise ay of May, 2017.

 
   

Notary Public

L-ZDIT
0124

yublll lity Commission expires: 5-

 
      

 

ote pNN Vote Registration Number:_
S at tteay af 2,
SP woman’ kp %,
2S y } * *
z™: See eo wks Justice Coal of Alabama, LLC,
= kf REG. #75 : of formerly known gs Alabama Carbon, LLC
= + wy coMMissiON ¢ <5
SQ. expires, WSs

* ah ” °

= by «5/31, 2042. Ss By sliattis ~__ (SEAL)

“4, Nye if un “ wo Niétug “s C. Justice. I
Hye Ife: President
Creditor

Sow

Stateof ViFGinia )

)ss.
City/County of FOQULOLs)
I, Leste har bJetls . a Notary Public of the City/County and State aforesaid, certify that James C.
Justice, IIL who is President of Justice Coal of Alabama, LLC, an Alabama limited liability company, formerly known as of
Alabama Carbon, LLC, an Alabama limited liability company. pessunally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the limited liability company.
Witness my hand and official stamp or seal, this ZZ “™day of May, 2017.

 
   

Notary Public

My Commission expires: SSI

Notary Registration Number: 6

guelelrgg, |

“S te,
e * Oe ANN Wey",
SPO NOTARY 85%
~e pUBLIG YS
ke | REG. #7560729 . &k =
2, MYCOMMISSION } = =
@” EXPIRES “Ss
5731 200. Ss
ao « , ee 2
“, Me ALTA 0% ~

°
Perayyy yay’

~10-

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 60 of 77 PagelD #: 291

Virginia Fuel Corporation

 
 
     

7 (SEAL)

  

ames C. Justice, HI
e: Président
Creditor

= 7 0

 

)

1, Lele Paw Welk . a Notary Public of the City/County and State aforesaid, certify that James C.

Justice. TH who is President of Virginia Fuel Corporation, a Delaware corporation, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of ihe corporation.

Witness my hand and official stamp or seal, thighaen ay of May, 2017.

bi Qn

Notary Public

yt t My:@pyumission expires:_ = L2pr]

oe Pray fMesistration Number: ae 461249

= Eee ae ty %

2 He NOTARY 8%
“ie PUBLIC

= & S REG. #7560729 +

*
”
-
”
~
nt

Justice Low Seam Mining Inc.

seater od —
> C. Justice, | iL
RS a ee

Creditor

    

> MY COMMISSION 3. =
2 let
Q. EXPRES SS
B+ 5/3120 L7 oS
My eS
214, FEALT A OF

__ (SEAL)

         

-

1 Leshe Mas Ldeils

: . a Notary Public of the City/County and State aforesaid, certify that James C.
Justice, D1 who is President of Justice Low Seam Mining Inc., a West Virginia corporation, personally appeared before me this
day and acknowledged the due execution of this Agreement ogee of the corporation.

Witness my hand and official stamp or seal, thisk2n djyy of May, 2017.

Notary Public

My Commission expires: e3 (-2017
Notary Registration Number: 0729

te ittees,

oye ANN git,

Po NOTARY 0%
“PUBLIC *s
* 2 REG. #7560720 3 & =
* MY COMMISSION |. =
Bi. pene “Ss
“831 017. SS
My a oe >
11 DEALT OF ss

r
"Tetegrgabs

nile

 
asylliza,,
te ANAMyA’capmission expires: 5-Bl- 2017
SH NG { Registration Number. “1 0729

%
&
a

Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 61 of 77 PagelD #: 292

Kentucky Fuel Corporation

 

 

 
 

(SEAL)
Creditor
= 8
‘
State of V u
) ss.

City/County of

1 nluesls . a Notary Public of the City/County and State aforesaid, certify that James C.
Justice, HL who is President of Kentucky Fuel Corporation, a Delaware corporation. personally appeared before me this day and

acknowledged the due execution of this Agreement on behalf of {by comporation.

Witness my hand and official stamp or seal, this 22. day of May, 2017.

lic, Qe LDeoto

Notary Public

  

se
SG NOTARY "ye

~,
ca

~~
-~
te
on
“
-
”
ea

0", _ EXPIRE
531 208

at

 

“  pYBLIG 4
REG. #7550729 : &
% MY COMMISSION 3 2

yp Ay ree ee
yey LT¥ ox a

Bluestone Resources Ine.

uh

Pteregyns

 
 
   

oy
Ler

“

(SEAL)

?
%

e: President

Creditor

1, Leste. Ane. Wails . a Notary Public of the City/County and State aforesaid, certify that James C.

Justice, I] who is President of Bluestone Resources Inc., a Delaware corporation, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, ae 2017.
My Commission expires: l- 2p
Notary Registration Number: q

Notary Public
NOTARY 50%

et
”
fa

”
eo
-”
~

a
itt
0
te
Ni
on
8
“i
nN
@
*

-
-
-
=
o

tA

_ _ EXPIRES
"., 5/31 20.{9.-”

~
~~
>
~

Zoe,
Toy

“

ty %
Priseqayat’

-12-
wv
PE
o'

oe
%y

«*

REG. #7960728  ™
» th, WQSiON sc
: wi COMM =

=
mi
on
aa
x=
De"
*,,

Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 62 of 77 PagelD #: 293

National Resources Inc.

    

  

ames C. Justice, Hl
> President

Creditor
-

__ (SEAL)

State of
City/County 0
L —Leshe. Aux lirete . a Notary Public of the City/County and State aforesaid, certify that James C.
Justice, If who is President of National Resources Inv., a West Virginia corporation, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of

corporation.
Witness my hand and official stamp or seal, this@aee av,OT May, 2017

   

Notary Public
ONAN Se Ronit expires: 5-3L- eh,
4s Nite, Registration Number
oy ve RY e! ber: TSGbT2ZS

 

“NOTARY” Mo%
pus

Tams Management, Inc.
EXPIRES So ;

Te saere!

“ng

i
i
~

    

(SEAL)
The P Present
AMER Ss Creditor

State of

 

) 8s.

City/County of Keanoka
I, Lzalie Aes Lidzils

. 4 Notary Public of the City/County and State aforesaid, vertify that James C.

Justice, II who is President of Tams Management, Inc., a West ee corporation, personally appeared before me this day and

acknowledged the due execution of this Agreement on behalf of the corporation.
Witness my hand and official stamp or seal, nish ay of May, 2017.

   
 

Notary Public
My Commission expires: 5- dl -ZbiT
Notary Registration Number:

lina,

ae
se)ees GYs\

*reregyase®

+]3-

 
Case 5:21-cv-00320 Document 49-4

Filed 07/14/21 Page 63 of 77 PagelD #: 294

Justice Farms of Nerth Carolina, LLC

(SEAL)

 

 

Creditor

se.
State of Virginie.
) 8s.
City/County of Kean ker

I, fi . a Notary Public of the City/County and State aforesaid, certify that James C.
Justice, [1] who is President of Justice Farms of North Caralina, LLC, a Virginia limited liability company, personally appeared
before me this day and acknowledged the due execution of this Agreement on behalf of the limited liability company.

Witness my hand and olticial stamp or seal, this Zee ! of May, 2017.

  
 

 

 

 

 

Notary Public
wel
S wl fy pmmission expires: Ge a{- 2011
WE <¢, ANN te
2 cist Mey’ ipgistration Number: G
so NOTARY". wn
SNS PUBL 4
= ke D REG. #7560729 * : * = James C. Justice Companies, Ine.
= o. = MY GO MISSION ix =
=o, EXPIRES, = =
”, &, 5 3120 Cae — GEAL)
“ay. 3 nas Se ames C. Justice,
“4, WERT Os Title: President
ee a’
rire Creditor
State of
City/County of

 

1, Leshe. Pew Wells . a Notary Public of the City/County and State aforesaid, certify that James C.

Justice. I] who is President of James C. Justice Companies, Inc., a Delaware corporation, personally appeared before me this day
and acknowledged the due execution of this Agreement on aan {the corporation.

Witness my hand and official stamp or seal, nisZZ ~ Basti ay, 2017.

Notary Public

My Commission expires: 5- aL ort

Notary Registration Number: gq

Ag,

ote! ANN War

atttiny

“2,
se: "NOTARY "Xp
Iwy puBUG OS
2 4, ? pec, #7560729 + ® S
= ot hy COMMISSIO iN is x=
2A. EXPIRES, SS
Te. GRAMS S

Wy Fg, teens _

“MERA ee

rays

-14-
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 64 of 77 PagelD #: 295

Twin Fir Estates, LLC

     

  

 

  

By: -Cegetee ‘ae _ (SEAL)
Na us C. Justice. I
Ti resident
Creditor
e a
State of | a
) ss.
City/County of )
. Leshe _, 8 Notary Public of the City/County and State aforesaid, certify that James C.

Justice, att ‘who i is President of Twin Fir Estates. LLC, a Virginia limited liability company, personally appeared before me this
day and acknowledged the due execution of this Agreement on behalf of the limited liability company.
Witness my hand and official stamp or seal, this LL- dayof May, 2017.

=

      
 
   

Notary Public

ow sveibergy,

we 7 Seymission expires: “2617
et aac re escin Number 3

“reg pays

=z: 0729 *
= ! REG. #756) ;
E es MY COMMISSION

gg eae Wilcox industries, Inc,

 

 

Creditor

State of

  

City/County 0

1, leshe Aye lice Ana Wells . a Notary Public of the City/County and State aforesaid, certify that James C.
Justice, II who is President of Wilcox Industries, Inc., a West Virginia corporation, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, thishade ay of May, 2017.

pati, Lum abort?

Notary Public

My Commission expires: 5-31-2001
Notary Registration Number: g

slllllttagy,

pNN by. My te,

AY

4
seh pettees Rei ;
a

Ys NOTARY ,
LIG a *
pus ke
ERE = =:
» pi9120A4 ee =

Parryyyaiy®

-15-
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 65 of 77 PagelD #: 296

Triple J, LLC

  
 

(SEAL)

 

es C. Justice, ie

President

  

Creditor

* ° '
State of V Wa mia 45
) 8s.
City/County of Preaxcite,
; a Notary Public of the City/County and State aforesaid. certify that James C.

i Leste. elle
Justice. IE who is President of Triple J, LLC, a Virginia limited liability company, personally appeared before me this day and

acknowledged the due execution of this Agreement on behalf org? limited lability company.

Witness my hand and official stamp or seal, thi day of May, 2017.

 
 
   

gibibaay :
uM Notary Public

‘
we ANN ; Ww set,
ae NOT Aivty Cofamigsion expires: 5-3 {- 2017
UXDtary Registtation Number: 752,672.94

o
> Ye ‘pus
60729 5 =
(SEAL)

* : . JON 3 ec =
: -ORIMISSIU —_ =
~ WS niRE, SSS 1
. Pryprt-—James et UsUER itt
. 5

rediter

Fancast?

*

Onp, x“
or WEALI os 7 * »
“HITED of Virginia. }
) ss.
City/County of oaa sable )
, a Notary Public of the City/County and State aforesaid. certify that James C

L Lctis
Justice, IT personally appeared before me this day and acknowledged the due execution of this Agreement.
y of May, 2017.

Witness my hand and official stamp or seal, thisgaeu
Notary Public
My Commission expires: s- (-2511
Notary Registration Number: q

bay
yl ey
ORR Wey fee,

quitte c
“ o
Nt ay 4,

   

~]6-

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 66 of 77 PagelD #: 297

(SEAL)

 

State of Y) ff _,

City/County of Geta”

~
I, L Z SNe . a Notary Public of the City/County and State aforesaid. certify that James C.
Justice, IL personally eer before me this aay and acknowledge the due execution of this Agreement.

Witness my hand and official stamp or seal. this AL" day of May, 2017.

  
    

My Commission expites Lohewenty 46 AD

Notary Registration Number:

NOTARY PUBLIC OFFICIAL SEAL nnn :
CONNIE G VANCE Name: Cathy #// Justice
State of West Virginia

Credito

. Expires Feb 16, 2023
es Mountain Rd

 

City/County of (= esp

wien

Justice perstmally appeared befdre me this day and acknowledged the due execution of this Agreement.

Witness my hand and official stamp or seal. this ed’ day of May, 2017.

   

  

My Commission opine Sohwuns of f 4 AOR SS
Notary Registration Number:
NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
State of West Virginia

My Comm. Expires Feb 16, 2023
159 Waynes Mountain Rd
White Sulpher Springs WV 24586

 

-17-

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 67 of 77 PagelD #: 298

Chesapeake and Ohio Fraveler, Ine.

(SEAL)

 

Title: President

Creditor
State of Mast hie }
) ss.
City/County of lik )
~ ‘
L ¢. a Notary Public of the City/County and State aforesaid. certify that Jillean L.

Justice who is President of Chesapeake and Ohio Traveler, Inc., a Virginia corporation, personally appeared before me this day
and acknowledged the due execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this £4" day-of May, 2017.

    
    

NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
State of West Virginia
My Comm. Expires Feb 16, 2023
159 Waynes Mountain Ro
White Sulpher Springs WV 24986

My Commission expires: Selreuney f é, a On *%

Notary Registration Number;

 

 

      
  
     
 
 
    
 

 

NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE

State of hid be
State of West Virginia

) ss.
City/County of ried « My Comm. Expires Feb 16, 2023

SZ 459 Waynes Mountain Rd
} > - -
1, bs / Sale ali eine ;
s President of The Greenbrier Resort and Club Management Compant, a Virginia corporation, ersonaiih appeared

 
  

Justice who
before me this day and acknowledged the due execution of this Agrgement on behalf of the corporation.

Witness my hand and official stamp or seal. hina ® day of bay. 2017. - {) we
Hog } A J

y 4 fo

Cc (Notary P

  

My Commission exningoheuiady A Gd. Of 73
Notary Registration Nurhbet: ‘

-18-

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 68 of 77 PagelD #: 299

Greenbrier IA, inc,

  

x

 
 
 

By:
Name: an L, Justice
Title: Prtsident

____ (SEAL)

 
   
 

Crednor

State of W Ly )
}ss.
City/County of & i Sh }
I. é (a bb hLette , a Notary Public of the City/County and State aforesaid, certify that Jillean L.
Justice who YS President of Greenbrier JA, Inc. a Delaware corporation, personally appeared before me this day and

acknowledged the due execution of this Agreement on behalf of ep rporation,
#
Witness my hand and official stamp or seal, this ig oy 2017. ; fi
A fl

e

 
  

os Loach Aezat0)

NOTARY PUBLIC OFFICIAL SEAL
My Commission expires: Ctobewany te, LOX: 3 4 , CORNER VANE
Notary Registration Number: be State of West Vitg
My Comm. Expires Feb 16, 2023
159 Waynes Mountain Rd
White Sulpher Springs WV 24986

Qc (SEAL)

Creditor

Name:/Wilean L. Justice

     
       

   
   

- NOTARY PUBLIC OFFICIAL SEAL
State of fers CONNIE G VANCE
1G} }ss. 7) et -. State of West Virginia
“ity : j My Comm. Expires Feb 16, 2023
City/County of Mi : ! rr 7 159 Waynes Mountain Rd

- nite Sulpher Springs WV 24986
LZ Coogee buted. a Notary Public of the City/C  Sulpher Socgas

“= i y ,
Justice who fe President of Old White Club Corporation, a West Virginia corporation, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of 2} corporation.

Witness my hand and official stamp or seal, this Pb avy of May, 2017.

Jf i
My Commission eniee Yeheaory 4b, a OLS

Notary Registration Number:

-19-

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 69 of 77 PagelD #: 300

“ay
m

The Old White Development Company

By: (SEAL)
Name: Jillean L. Justice

Title: President
Creditor

Siate of )

) ss.

City/County of )

L , a Notary Public of the City/County and State aforesaid, certify that Jillean L.
Justice who is President of The Old White Development Company, a West Virginia corporation, personally appeared before me
this day and acknowledged the due execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this day of May, 2017.

 

Notary Public

My Commission expires:
Notary Registration Number:

_ (SEAL) ,

 

 

 

. *

Stateor VAY

) ss.
City/County othoane¥e )
L Leshe Pew Ler! Werks , @ Notary Public of the City/County and State aforesaid, certify that James C.

Justice, IE who is President of Southeast Cotton, Inc., a West Virginia corporation, personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of the corporation.

, of May, 2017,

Witness my hand and official stamp or seal, thiseber

  
 
   

Notary Public
My Commission expires: 5- Bil-25tT

Notary Registration Number:

AIEEE,

s ‘ANN We;'%,

a coMNASSION x
EXPIRES i 7 ‘§:
es

Freres’

-20~

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 70 of 77 PagelD #: 301

The Old White Development Company

(SEAL)

 

Title: President

Creditor

State of )

) ss.
City/County of ¢ 7 4 }

I. J eagyut ba [latte a Notary Publie of the City/County and State aforesaid, certify that Jillean L.
Justice w hoGs President of The Old White Development Company, a West Virginia corporation, personally appeared before me

i <P aZe
"

this day and acknowledged the due execution of this Agreement on behalf of the corporation.
Witness my hand and official stamp or seal. this dhs jay A May, 2017.
Vi UL ZL
Lo ‘t ee a 7 aS
<< mv P

My Commission expe Fabs uly fi G, O23
Notary Registration Number: af

NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
State of West Virginia
My Comm Expires Fab 16, 2023
Tag ae Mountain Red

Southeast Cotten, Inc.

      

By: (SEAL)
Name: James C. Justice, I
Title: President

 
   
 

 

 
  

te Golo see Spr ings WV 2498° Creditor
a —~reoemmeeie
State of )
}ss.
City/County of _ }
i , 4 Notary Public of the City/County and State aforesaid, certify that James C.

Justice, I who is President of Southeast Co Cotton, Inc., a West Virginia corporation, personally appeared before me this day and
acknowledged the due execution of this Agreement on ‘behalf of the corporation.

Witness my hand and official stamp or seal. this day of May, 2017.

 

Notary Public

My Commission expires:
Notary Registration Number:

-20-

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 71 of 77 PagelD #: 302

   

American Turf Grass Corporation

    
   
 
 

4

(SEAL)

 

: President

Creditor ©

State of V Wie)

      

) ss.

City/County of A }
*
I, Leshe. Bow Ldctis , a Notary Public of the City/County and State aforesaid, certify that James C.

Justice, IH who is President of American Turf Grass Corporation, a Virginia corporation, personally appeared before me this day
and acknowledged the due execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this @& of May, 2017.
c

Notary Public

ee Se BVO
SivyiFemetission expires:_Oe Ole
Pr nee Rg q

8
S&S Notary Regiseation Number:
eRe

 
 
   

 

   

 

4 - Wi * C#
7 SG , =
4: pue 360729 ie 7 Bion
: AE Mit apidan,
* S we pains i2:
Pa exrihey “Zs
% Ge " goes = By =o (SEAL)
0, May, re Vy OF Napige“lames C. Justice, 06 Zn
“1 VWEALIY Ss Tite: President
Creditor

Pergyy yas

* s *
State of Virginio.
dss.
City/County of Spanoe.

*
i, Lxils . a Notary Public of the City/County and State aforesaid, certify that James C.
Justice, HI who is President of Rapidan, LLC, a West Virginia limited liability company. personally appeared before me this day
and acknowledged the due execution of this Agreement on Sa the limited liability company.

Witness my hand and official stamp or seal, this. / of May, 2017.

Ow Lbaoed

Notary Public

My Commission expires: = 3 “20%1
“1S0TLA

Notary Registration Number:

vatitiy
wt ity
oe NN Wey,

sttiay L i
rota "SO %

oes

1, Woy «
te, CA 7
a, MEALTA w

trary ayes’

22)-

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 72 of 77 PagelD #: 303

‘
a

Perey yah

‘
Se

N
4s
y

pNN
& Se
> “9 “yo ie) 7 -,
= 4 . puel g 7
=k

. wf

yen tbledey

Blue Ridge Farm Center, Inc.

(SEAL)

 

 

: President

Creditor

State of

  

City/County of

1, a Notary Public of the City/County and State aforesaid, certify that James C.
Justice, 1H who is President of Blue Ridge Farm Center, Inc., a Virginia corporation. personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of the corporation. .

Witness my hand and official stamp or seal, this dee ayof May, 2017.

Notary Public

  

yeuelaaey

Mygifinission expires: 5-3 (-20t7
Jot If Regtsjration Number: 9
RYO,

Justice Family Farms, LLC

(SEAL)

 

 

State of Vg ia,
}ss.
City/County of Agana)

I Leshe eva. Luctis . a Notary Public of the City/County and State aforesaid, certify that James C.
Justice, Ill who is President of Justice Family Farms, LLC, a West Virginia limited liability company, personally appeared before

me this day and acknowledged the due execution of this Agreement on behalf of the limited liability company.
Witness my hand and official stamp or seal, thisede™ doy of May, 2017,

tin, Chim Li ened

Notary Public

My Commission expires: §- pl- 2017
Notary Registration Number: gy

¢
&
Sa
a.
O*%
>:
2
&

a
a

3

gf
325
SG

LB a 5/3

Z Gn ier « « & »
7 ? Mee A LM o

feeregsyy

%,

4
“e

-22-

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 73 of 77 PagelD #: 304

Greenthorn LLC

(SEAL)

itle: ‘President

 

Creditor

* .,

State of VivG nie.)
} ss.

City/County of yoaaeks)

*

I, Testi fom lLktis a Notary Public of the City/County and State aforesaid, certify that James C.
Justice, If] who is President of Greenthorn LLC. a Kentucky limited liability company, personally appeared before me ihis day
and acknowledged the due execution of this Agreement on behalfof the limited liability company.

Witness my hand and official stamp or seal, this 22. of May, 2017.

La Qian

  

eet, Notary Public
¢, PIN We? Gas
Ee RZ a sion expires: S-Al- 2007
so "NOTARo ae ration Number: o
= he P PUBL mas :
= + : REG pre ON x a
2 Tow cote !=: Black River Coal, LLC
Sa EXPIRY Ss
af Gy» 93h UE “83 7 B (SEAL)
od) y ‘
WER aS Noy ~ Justice, U1
etry Tike

.
:

:
*
*
*

“*

   

Crechtor sae

a es»

State of Virginio
) ss.

City/County oAnaOWe »

L, Leslse. Pow Leis . a Notary Public of the City/County and State aforesaid, certify that James C.
Justice, If who is President of Black River Coal, LLC, a Delaware limited liability company, personally appeared before me this
day and acknowledged the due execution of this Agreement on If of the limited liability company.

   
 

Witness my hand and official stamp or seal, thish™ ay of May, 2017.

~ Notary Public

My Commission expires: 5-31-2017
Notary Registration Number: b72.
0 RN te,

N Wei

ANN y

o : nee " Ne

PUBLICS
REG. #7560729 5 &k =
MY COMMISSION

EXPIRE ia =

«
a ae

-23-

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 74 of 77 PagelD #: 305

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing Subordination Agreement; and agrees that it will
not, directly or indirectly, pay on account of or grant a security interest in, mortgage, pledge, assign or transfer any properties to
secure or satisfy all or any part of the Junior Debt, and that each of the undersigned will not hereafter issue any instrument,
security or other writing evidencing any part of the Junior Debt except with the prior writien consent of the Bank. A breach by
any Creditor that execuied this Subordination Agreement or any of the undersigned of any of the provisions of the foregoing
Subordination Agreement shall be a default and an event of default under the Senior Debt, and all of the undersigned’s
obligations and liabilities to the Bank shall, at the option of the Bank, become immediately due and payable.

Greenbrier Hotel Corporation
<

   

 

By: __ (SEAL)
Name:
Title: President
Borrower
Statieof J L iy
vy )SS.
City/County of GER»
al y i c 7
lg Ane. a Notary Public of the City/County and State aforesaid, certify that Jillean L.

Justice who is President of Greenbrier Hotel Corporation, a West Virginia corporation, personally appeared before me this day
and acknowledged the due execution of this Agreement on hal of the corporation.

Witness my hand and official stamp or seal, tise” ) May, 2017. y 4A

r. . ot i 4 -
My Commission exe Gohestee/ fe @ } a OAS
Notary Registration Nurhber:

L_comstil “VV Ltedt Ge)
— Rota Public

NOTARY PUBLIC OFFICIAL SEAL Justice Family Group, LLC
CONNIE G VANCE
State of West Virginia

.

My Comm. Expires Feb 16, 2023 (SEAL)
159 Waynes Mountain Ra :
White Sulpher Springs WV 24986 Title: President

Borrower

  

 

ST Notary Public of the City/County and State aforesaid, certify that Jillean L.
Justice, who lS President of Justice Family Group, LLC, a Delaware limiied liability company. personally appeared before me
this day and acknowledged the due execution of this Agreement i aad of the limited liability company.

Witness my hand and official stamp or seal, this dane day of May, 2017. 4
oo if
- a

 
   

Notary Public

My Commission expire Wledtuate/ fi é J a ORB

Notary Registration Number:

NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
State of West Virginia

My Comm. Expires Feb 16, 2023
159 Waynes Mountain Rd
White Sulpher Springs WV 24986

24.

 

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 75 of 77 PagelD #: 306

Players Club, LLC

(SEAL)

 

 

State of 4 L )

}ss.
City/County of )
a <
K thee a Leen Oe . a Notary Public of the City/County and State aforesaid, certify that Jillean L.
Justice whO7s President of Players Club, LLC, a Delaware limited liability company. personally appeared before me this day and
acknowledged the due execution of this Agreement on behalf of the ljmited liability company.

Witness my hand and official stamp or seal, this ARs Lobe 2017.

 

a

My Commission expites;~Y) bh awut , 4b aD Z ‘6
Aer ¥°%

Notary Registration Number

NOTARY PUBLIC OFFICIAL SEAL Greenbrier Golf and Tennis Club Corporation

CONNIE G VANCE 5 '
State of West Virginia
My Comm. Expires Feb 16, 2023 By ™ (SEAL)
159 Waynes Mountain Rd Name: Wilean L. Justice

White Suipher Springs WV 24986 Title: President

Borrower
State of _ Mill _,

City/County of Gell)

“
Le Js eda(e &. a Notary Public of the City/County and State aforesaid, certify that Jillean L.
Justice who 18 President of Greenbrier Golf and Tennis Club Corporation, a West Virginia limited liability company, personally
appeared before me this day and acknowledged the due execution o ng this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this Ah" iy 2017.

Lb Kf

 

  
  

 

My Commission expires:
Notary Registration Number:

  

NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
State of West Virginia
My Comm Expires Feb 16, 2023
159 Waynes Mountain Rd

“roe Suiphe Spanos WV 24986
or oe eg

 
   
   
      

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 76 of 77 PagelD #: 307

Greenbrier Medical Institute, LLC

ny

(SEAL)

 

Title: President
Borrower

State of W L )
- )ss.
City/County of G lik )

.

I, 4 2, a Notary Public of the City/County and State aforesaid, certify that Jillean L.
Justice who 18 President of Greenbrier Medical Institute, LLC, a West Virginia limited liability company, personally appeared
before me this day and acknowledged the due execution of this Agipement on behalf of the limited liability company.

 

a

Witness my hand and official stamp or seal, this day of May, 2017, ; fi
{Pagel \l SeeATEL
C Notary Public

  

NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
State of West Virginia
My Comm Expires Feb 16, 2023
159 Waynes Mountain Rd
Wroe rhe: Sonmgs WV 24986

seein om

 
 

My Commission expires; /é 2OL838
Zo

Notary Registration Number:

  
 
 

    
 
 

~

Oakhurst Club, LLC

 

 

Name: ean L. Justice
Title: Member

Borrower

State of L W )
) ss.
City/County of f . JA }

J

Lf 7, HALE £ a ued . a Notary Public of the City/County and State aforesaid, certify that Jillean L.
Justice who is a Member of Oakhurst Club, LLC. a West Virginia limited liability company, personally appeared before me this
day and acknowledged the due execution of this Agreement on behalf of the limited liability company,

Witness my hand and official stamp or seal, this Ail "hy of M y: 2017, jm
Py ff
ff aff
- raf

ff 7
y

 

My Commission wes Yebatayy 46, AOR
Notary Registration Number:

NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
State of West Virginia
My Comm. Expires Feb 16, 2023
159 Waynes Mountain Ad
White Suipher Springs WV 74986

     
   
       

26.

 
Case 5:21-cv-00320 Document 49-4 Filed 07/14/21 Page 77 of 77 PagelD #: 308

The Greenbrier Sportin

 
  

  
   
 

 

We :
Name oe Pae Zo, elem
Tithe: Foe Sd oO

Borrower

State of Ut lf )

} ss.
City/County of a G K ) °
» Lannie nod

é » a Notary Public of the City/County and State aforesaid, certify that
Hees T Miflea_ who is TR Cra id eA of The Greenbrier Sporting Club, Inc. a West Virginia corporation, personally
appeared before me this day and acknowledged the due execution of this Agreement on behalf of the corporation.
Witness my hand and official stamp or seal, this Ze ag, of May, 2017.

  
  
       
   

P

f fo
aa

My Commission expire: ig LL, ry ORF

Notary Registration Number:___

  

State of West Virginia
My Comm. Expires Feb 16, 2023
159 Waynes Mountain Rd
White Suipher Spangs WV 24985

eve af

 

 

Borrower

}ss.
City/County of io 4 k )

1, J ae, Cv. a Notary Public of the City/County and State aforesaid, certify that Jilean L.

Justice who is President of The Greenbrier Sporting Club Development Company, Inc., a Delaware limited liability company,
personally appeared before me this day and acknowledged the Seygperution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal. this ga’ day of May. 2017.
fo if
“a
Lee nuce Meuse)

Notary Public

       
        

My Commission expires: a /é, a OA 3
Notary Registration Nomber: NOTARY PUBLIC OFFICIAL SEAL
~ CONME G VANCE
State of West Virginia
My Comm. Expires Feb 16, 2023
159 Waynes Mountain Ra
White Sulpher Springs WV 24986

31289587 F -27-
